Exhibit 10.1

 

STANDARD FORM
INDUSTRIAL BUILDING LEASE

 

1.             BASIC TERMS. This Section 1 contains the Basic Terms of this
Lease between Landlord and Tenant, named below. Other Sections of the Lease
referred to in this Section 1 explain and define the Basic Terms and are to be
read in conjunction with the Basic Terms.

 

1.1.        Date of Lease: June 24, 2011

 

1.2.        Landlord: Golden Triangle Tech Center Investors, LLC, a Delaware
limited liability company

 

1.3.        Tenant: Datalink Corporation, a Delaware corporation

 

1.4.        Premises: approximately 39,931 rentable square feet of space within
the building commonly known as 7905 Golden Triangle Drive, Eden Prairie,
Minnesota 55344 containing approximately 90,704 rentable square feet (the
“Building”). The Building and the Premises are shown on the Floor Plan attached
hereto as Exhibit A-1.

 

1.5.        Property: as shown or described on Exhibit A.

 

1.6.        Lease Term: Eight (8) years and five (5) months (“Term”), commencing
on the later of (a) January 1, 2012 and (b) the date that Landlord delivers the
Premises with the Landlord’s Work Substantially Completed (as defined in Exhibit
B) (“Commencement Date”), and ending on the date that is eight (8) years and
five (5) months thereafter, subject to Section 2.3 below (“Expiration Date”).

 

1.7.        Permitted Uses: (See Section 4.1) warehouse, manufacturing,
distribution and office.

 

1.8.        Tenant’s Guarantor: (if none, so state) None

 

1.9.        Brokers: (See Section 23; if none, so state)

 

(A)          Tenant’s Broker: NAI Welsh Companies

 

(B)           Landlord’s Broker: NAI Welsh Companies

 

1.10.     Security/Damage Deposit: (See Section 4.4) $59,634.50

 

1.11.     Initial Estimated Additional Rent Payable by Tenant: $17,236.58 per
month

 

1.12.     Tenant’s Proportionate Share: 44.02%

 

--------------------------------------------------------------------------------


 

1.13.     Riders to Lease: The following riders/exhibits are attached to and
made a part of this Lease: Exhibit A - G

 

2.           LEASE OF PREMISES; RENT.

 

2.1.         Lease of Premises for Term. Landlord hereby leases the Premises to
Tenant, and Tenant hereby rents the Premises from Landlord, for the Term and
subject to the conditions of this Lease.

 

2.2.         Types of Rental Payments.

 

2.2.1.      Tenant shall pay net base rent to Landlord in monthly installments,
in advance, on the first day of each and every calendar month during the Term of
this Lease (the “Base Rent”) in the amounts and for the periods set forth below:

 

Lease Period

 

Base Rent PSF

 

Monthly Base Rent

 

Months 1 — 5

 

$

0.00

 

$

0.00

 

Months 6 —17

 

$

10.25

 

$

34,107.73

 

Months 18 — 29

 

$

10.56

 

$

35,139.28

 

Months 30 — 41

 

$

10.88

 

$

36,204.11

 

Months 42 — 53

 

$

11.21

 

$

37,302.21

 

Months 54 — 65

 

$

11.55

 

$

38,433.59

 

Months 66 — 77

 

$

11.90

 

$

39,598.24

 

Months 78 — 89

 

$

12.26

 

$

40,796.17

 

Months 90 -101

 

$

12.63

 

$

42,027.38

 

 

2.2.2.      Commencing with the 6th full month of the Term, Tenant shall also
pay Tenant’s Proportionate Share (as set forth in Section 1.12) of Operating
Expenses (as hereinafter defined) and any other amounts owed by Tenant hereunder
(collectively, “Additional Rent”). In the event any monthly installment of Base
Rent or Additional Rent, or both, is not paid within 10 days of the date when
due, a late charge in an amount equal to 5% of the then delinquent installment
of Base Rent and/or Additional Rent (the “Late Charge”) shall be payable by
Tenant without notice or demand. Base Rent and Additional Rent (including,
without limitation, any Late Charge and Default Interest [as defined in Section
22.3 below]) payable by Tenant hereunder shall collectively be referred to as
“Rent”, provided that no Late Charge shall not be imposed with respect to the
first occurrence of such a delinquency in any twelve (12)-month period if Tenant
cures such first delinquency within five (5) days of written notice from
Landlord thereof. The Rent shall be paid by Tenant to Landlord (or such other
entity designated as Landlord’s management agent, if any, and if Landlord so
appoints such a management agent, the “Agent”), or pursuant to such other
directions as Landlord shall designate in this Lease or otherwise in writing.

 

2.3.         Covenants Concerning Rental Payments. Tenant shall pay the Rent
promptly when due, without notice or demand, and without any abatement,
deduction or setoff, except as may otherwise be expressly and specifically
provided in this Lease. No payment by Tenant, or receipt or acceptance by Agent
or Landlord, of a lesser amount than the correct Rent

 

2

--------------------------------------------------------------------------------


 

shall be deemed to be other than a payment on account, nor shall any endorsement
or statement on any check or letter accompanying any payment be deemed an accord
or satisfaction, and Agent or Landlord may accept such payment without prejudice
to its right to recover the balance due or to pursue any other remedy available
to Landlord. If the Commencement Date occurs on a day other than the first day
of a calendar month, the Rent due for the period from the Commencement Date
until the last day of the calendar month in which the Commencement Date occurs
shall be prorated on a per diem basis and paid to Landlord on the Commencement
Date, and the Term will be extended to terminate on the last day of the calendar
month in which the Expiration Date stated in Section 1.6 occurs. Following the
Commencement Date, Tenant shall execute and deliver to Landlord the Letter of
Understanding attached to the Lease as Exhibit F.

 

3.             OPERATING EXPENSES.

 

3.1.         Definitional Terms Relating to Additional Rent. For purposes of
this Section and other relevant provisions of the Lease:

 

3.1.1.      Operating Expenses. The term “Operating Expenses” shall mean the
actual costs and expenses paid or incurred by Landlord with respect to the
ownership, repair, replacement, restoration, maintenance and operation of the
Property, including, without limitation, the following: (i) services provided
directly by employees of Landlord or Agent in connection with the operation,
maintenance or rendition of other services to or for the Property; (ii) to the
extent not separately metered, billed, or furnished, all charges for utilities
and services furnished to either or both of the Property and the Premises
(including, without limitation, the Common Areas [as hereinafter defined]),
together with any taxes on such utilities; (iii) all premiums for casualty,
workers’ compensation, liability, boiler, flood and all other types of insurance
provided by Landlord and relating to the Property, all third party
administrative costs incurred in connection with the procurement and
implementation of such insurance policies, and all commercially reasonable
deductibles paid by Landlord pursuant to insurance policies required to be
maintained by Landlord under this Lease; (iv) the cost of all supplies, tools,
materials and equipment utilized in the ownership and operation of the Property,
and sales and other taxes thereon; (v) amounts charged (including, without
limitation, those costs and expenses set forth in Section 13.2(i) below) by any
or all of contractors, materialmen and suppliers for services, materials and
supplies furnished to Landlord in connection with any or all of the operation,
repair and maintenance of any part of the Property (together with a reasonable
overhead and administrative fee to Landlord), including, without limitation, the
structural elements of the Property and the Common Areas; (vi) management fees
to Landlord or Agent or other persons or management entities actually involved
in the management and operation of the Property; (vii) any capital improvements
made by, or on behalf of, Landlord to the Property that are either or both (a)
designed to reduce Operating Expenses and (b) required to keep the Property in
compliance with all governmental laws, rules and regulations applicable thereto,
from time to time, the cost of which capital improvements shall be reasonably
amortized by Landlord over the useful life of the improvement; (viii) all
professional fees incurred in connection with the operation, management and
maintenance of the Property; (ix) [Intentionally Omitted]; and (x) Taxes, as
hereinafter defined in Section 3.1.2.

 

3.1.2.      Taxes. The term “Taxes,” as referred to in Section 3.1.1(x) above,
shall mean (i) all governmental taxes, assessments, fees and charges of every
kind or nature

 

3

--------------------------------------------------------------------------------


 

(other than Landlord’s income taxes), whether general, special, ordinary or
extraordinary, due at any time or from time to time, during the Term and any
extensions thereof, in connection with the ownership, leasing, or operation of
the Property, or of the personal property and equipment located therein or used
in connection therewith; and (ii) any reasonable expenses incurred by Landlord
in contesting such taxes or assessments and/or the assessed value of the
Property. For purposes hereof, Taxes for any year shall be Taxes that are due
for payment or paid in that year rather than Taxes that are assessed, become a
lien, or accrue during such year which obligation shall survive the termination
or expiration of this Lease. Notwithstanding the foregoing, Taxes shall not
include (i) federal, state or local income taxes, or any other tax measured by
Landlord’s net income; (ii) franchise, gift, transfer, excise, capital stock,
estate, succession or inheritance taxes; (iii) taxes attributable to the trade
fixtures of other tenants of the Project, (iv) penalties or interest on late
payment of Taxes unless caused by Tenant, or (v) taxes payable under any
assessment agreement to the extent that they exceed taxes that would be payable
absent such assessment agreement. For the purposes of calculating Taxes in any
given calendar or taxable year, special assessments shall be paid over the
maximum period allowed by law.

 

3.1.3.      Operating Year. The term “Operating Year” shall mean the calendar
year commencing January 1st of each year (including the calendar year within
which the Commencement Date occurs) during the Term.

 

3.1.4.      Payment of Operating Expenses. Tenant shall pay, as Additional Rent
and in accordance with the requirements of Section 2.2 and 3.2, Tenant’s
Proportionate. Share of the Operating Expenses as set forth in Section 1.12.
Additional Rent commences to accrue upon the date set forth in Section 2.2.2.
The Tenant’s Proportionate Share of Operating Expenses payable hereunder for the
Operating Years in which the Term begins and ends shall be prorated to
correspond to that portion of said Operating Years occurring within the Term.
Tenant’s Proportionate Share of Operating Expenses and any other sums due and
payable under this Lease shall be adjusted upon receipt of the actual bills
therefor, and the obligations of this Section 3 shall survive the termination or
expiration of the Lease.

 

3.2.         Payment of Additional Rent. Landlord shall have the right to
reasonably estimate the Operating Expenses for each Operating Year. Upon
Landlord’s or Agent’s notice to Tenant of such estimated amount, Tenant shall
pay, on the first day of each month during that Operating Year, an amount (the
“Estimated Additional Rent”) equal to the estimate of the Tenant’s Proportionate
Share of Operating Expenses divided by 12 (or the fractional portion of the
Operating Year remaining at the time Landlord delivers its notice of the
estimated amounts due from Tenant for that Operating Year). If the aggregate
amount of Estimated Additional Rent actually paid by Tenant during any Operating
Year is less than Tenant’s actual ultimate liability for Operating Expenses for
that particular Operating Year, Tenant shall pay the deficiency within 30 days
of Landlord’s written demand therefor. If the aggregate amount of Estimated
Additional Rent actually paid by Tenant during a given Operating Year exceeds
Tenant’s actual liability for such Operating Year, the excess shall be credited
against the Estimated Additional Rent next due from Tenant during the
immediately subsequent Operating Year, except that in the event that such excess
is paid by Tenant during the final Lease Year, then upon the expiration of the
Term, Landlord or Agent shall pay Tenant the then-applicable excess promptly
after determination thereof.

 

4

--------------------------------------------------------------------------------


 

4.             USE OF PREMISES AND COMMON AREAS; SECURITY DEPOSIT.

 

4.1.         Use of Premises and Property. The Premises may be used by the
Tenant for the purpose(s) set forth in Section 1.7 above and for no other
purpose whatsoever. Tenant shall not, at any time, use or occupy, or suffer or
permit anyone to use or occupy, the Premises, or do or permit anything to be
done in the Premises or the Property, in any manner that may (a) violate any
Certificate of Occupancy for the Premises or the Property; (b) cause, or be
liable to cause, injury to, or in any way impair the value or proper utilization
of, all or any portion of the Property (including, but not limited to, the
structural elements of the Property) or any equipment, facilities or systems
therein; (c) constitute a violation of the laws and requirements of any public
authority or the requirements of insurance bodies or the rules and regulations
of the Property; (d) exceed the load bearing capacity of the floor of the
Premises; (e) impair or tend to impair the character, reputation or appearance
of the Property; or (f) unreasonably annoy, inconvenience or disrupt the
operations or tenancies of other tenants or users of the Property. On or prior
to the date hereof, Tenant has completed and delivered for the benefit of
Landlord a “Tenant Operations Inquiry Form” in the form attached hereto as
Exhibit D describing the nature of Tenant’s proposed business operations at the
Premises, which form is intended to, and shall be, relied upon by Landlord.

 

4.2.         Use of Common Areas. As used herein, “Common Areas” shall mean all
areas within the Property that are available for the common use of tenants of
the Property and that are not leased or held for the exclusive use of Tenant or
other tenants or licensees, including, but not limited to, parking areas,
driveways, sidewalks, loading areas, access roads, landscaping and planted
areas. Tenant shall have the nonexclusive right to use the Common Areas for the
purposes intended, subject to such reasonable rules and regulations as Landlord
may uniformly establish from time to time. Tenant shall not unreasonably
interfere with the rights of any or all of Landlord, other tenants or licensees,
or any other person entitled to use the Common Areas. Without limitation of the
foregoing, Tenant shall not use more than its pro rata share of parking areas
and shall not park or store any vehicles or trailers on, or conduct truck
loading and unloading activities in, the Common Areas in a manner that
unreasonably disturbs, disrupts or prevents the use of the Common Areas by
Landlord, other tenants or licensees or other persons entitled to use the Common
Areas. Landlord, from time to time, may change any or all of the size, location,
nature and use of any of the Common Areas although such changes may result in
inconvenience to Tenant, so long as (a) such changes do not materially or
adversely affect Tenant’s use of the Premises or Tenant’s access to the
Premises; (b) such changes do not materially or adversely obstruct or impair the
visibility of the Premises or the Tenant’s signage on the Building; and (c) such
changes do not diminish the number of parking spaces serving the Building below
the number of parking spaces required by applicable Law. In addition to the
foregoing, Landlord may, at any time, temporarily suspend access to any Common
Areas to perform any acts in the Common Areas as, in Landlord’s reasonable
judgment, are desirable to improve or maintain either or both of the Premises
and the Property, or are required in order to satisfy Landlord’s obligations
under either or both of Sections 13.2 and 18; provided, however, that Landlord
shall use reasonable efforts to limit any disruption of Tenant’s use and
operation of the Premises in connection therewith.

 

5

--------------------------------------------------------------------------------


 

4.3.         Signage. Tenant shall not affix any sign of any size or character
to any portion of the Property, without the prior written approval of Landlord
which shall not be unreasonably withheld, conditioned or delayed, provided that
Tenant shall have the right to install a sign with its name on the door of the
Premises. All signage shall be professionally prepared and subject to Landlord’s
reasonable rules and regulations. Tenant shall remove all signs installed by
Tenant upon the expiration or earlier termination of this Lease and immediately
repair any damage to either or both of the Property and the Premises caused by,
or resulting from, such removal.

 

4.4.         Security Deposit. Within five days following the mutual execution
and delivery of this Lease, Tenant shall deposit with Landlord or Agent the sum
set forth in Section 1.10 above in cash (the “Security Deposit”), representing
security for the performance by Tenant of the covenants and obligations
hereunder. The Security Deposit shall be held by Landlord or Agent, without
interest, in favor of Tenant; provided, however, that no trust relationship
shall be deemed created thereby and the Security Deposit may be commingled with
other assets of Landlord. If Tenant defaults in the performance of any of its
covenants hereunder and fails to cure such default within the applicable cure
period(s) provided under this Lease, Landlord or Agent may, without notice to
Tenant, apply all or any part of the Security Deposit, to the extent required
for the payment of any Rent or other sums due from Tenant hereunder, in addition
to any other remedies available to Landlord. In the event the Security Deposit
is so applied, Tenant shall, upon demand, immediately deposit with Landlord or
Agent a sum equal to the amount so used. If Tenant fully and faithfully complies
with all the covenants and obligations hereunder, the Security Deposit (or any
balance thereof) shall be returned to Tenant within 30 days after the last to
occur of (i) the date the Term expires or terminates or (ii) delivery to
Landlord of possession of the Premises. Landlord shall deliver the Security
Deposit to any purchaser of Landlord’s interest in the Premises or any Successor
Landlord (defined below), if applicable, and thereupon Landlord and Agent shall
be discharged from any further liability with respect to the Security Deposit.

 

5.             DELIVERY OF PREMISES.

 

5.1.         No Representation as to Suitability. Tenant agrees that Tenant is
familiar with the condition of both the Premises and the Property, and Tenant
hereby accepts the foregoing on an “AS-IS,” “WHERE-IS” basis, subject to the
completion of Landlord’s Work (as defined on Exhibit B attached hereto). Tenant
acknowledges that neither Landlord nor Agent, nor any representative of
Landlord, has made any representation as to the suitability of the Premises for
Tenant’s intended use. Neither Landlord nor Agent shall be obligated to make any
repairs, replacements or improvements (whether structural or otherwise) of any
kind or nature to the foregoing in connection with, or in consideration of, this
Lease, except (a) as set forth in Sections 13.2 and 18 and (b) Landlord’s Work.

 

5.2.        Delay in Commencement. Landlord shall use commercially reasonable
efforts to deliver the Premises with the Landlord’s Work completed on or before
January 1, 2012 (the “Delivery Date”). Landlord shall not be liable to Tenant if
Landlord does not deliver possession of the Premises to Tenant on the Delivery
Date and the obligations of Tenant under the Lease shall not be affected
thereby, except that the Commencement Date shall be delayed until Landlord
delivers possession of the Premises to Tenant, and the Term shall be extended by
a

 

6

--------------------------------------------------------------------------------


 

period equal to the number of days of delay in delivery of possession of the
Premises to Tenant, plus the number of days necessary to end the Term on the
last day of a month.

 

5.3.         Early Occupancy. Tenant shall have a license to enter the Premises
on October 1, 2011 and continuing through the period immediately preceding the
Commencement Date, in order to install Tenant’s furniture, trade fixtures and
equipment (including cabling and telecommunications equipment) in accordance
with the provisions of this Lease. During any entry prior to the Commencement
Date (a) Tenant shall comply with all terms and conditions of this Lease other
than the obligation to pay Rent, and (b) Tenant shall not begin operation of its
business. Tenant acknowledges that Tenant shall be responsible for obtaining all
applicable permits and inspections relating to any such installations by Tenant
and that such early entry shall be at Tenant’s sole risk. Such entry into the
Premises shall also be subject to the requirement that Tenant and any and all
Tenant Parties shall work in harmony and not interfere with Landlord and its
agents and contractors in completing the Landlord’s Work. Tenant and Landlord
shall cooperate in good faith to coordinate scheduling so as to permit the
timely completion of the Landlord’s Work and the actions permitted to be taken
by Tenant pursuant to this Section 5.3. Tenant agrees that any such entry onto
the Premises during the early occupancy period shall be deemed to be under all
of the terms, covenants, conditions and provisions of the Lease (except as to
the covenant to pay Rent).

 

6.             SUBORDINATION; NOTICES TO SUPERIOR LESSORS AND MORTGAGEES;
ATTORNMENT.

 

6.1.         Subordination. This Lease shall be subject and subordinate at all
times to (a) all ground leases or underlying leases that may now exist or
hereafter be executed affecting either or both of the Premises and the Property
and (b) any mortgage or deed of trust that may now exist or hereafter be placed
upon, and encumber, any or all of (x) the Property; (y) any ground leases or
underlying leases for the benefit of the Property; and (z) all or any portion of
Landlord’s interest or estate in any of said items; provided, however, that this
Lease shall not be subordinate to any future mortgage or ground lease unless the
ground lessor or mortgagee executes and delivers to Tenant a subordination,
non-disturbance and attornment agreement in a commercially reasonable form
containing, inter alia, an agreement that Tenant’s leasehold interest hereunder
and other rights and options shall not be disturbed in the event that the ground
lessor or mortgagee succeeds to Landlord’s rights hereunder, so long as no
default exists by Tenant and continues beyond any applicable cure period
hereunder and Tenant attorns to such successor. Landlord represents and warrants
that there are no ground leases or underlying leases encumbering the Property
and that there are no mortgages or deeds of trust encumbering the Property other
than a mortgage in favor of U.S. Bank National Association, as
successor-in-interest to Bank of America, National Association, as trustee for
the registered holders of Greenwich Capital Commercial Funding Corp., Commercial
Mortgage Trust 2007-GG9, Commercial Mortgage Pass-Through Certificates, Series
2007-GG9 (the “Existing Mortgagee”). Notwithstanding the foregoing, Landlord
shall have the right to subordinate or cause to be subordinated any such ground
leases or underlying leases that benefit the Property or any such mortgage or
deed of trust liens to this Lease. Tenant shall execute and deliver, within 10
business days following written notice from Landlord and in the form reasonably
requested by Landlord, any additional documents evidencing the priority of
subordination of this Lease with respect to

 

7

--------------------------------------------------------------------------------


 

any such ground leases or underlying leases for the benefit of the Property or
any such mortgage or deed of trust.

 

6.2.         Estoppel Certificates. Each party agrees, from time to time and
within 10 business days after request by the other, to deliver to the other
party, or such party’s designee, an estoppel certificate stating such matters
pertaining to this Lease as may be reasonably requested by the requesting party.
Failure by Tenant to timely execute and deliver such certificate shall
constitute an acceptance of the Premises and acknowledgment by Tenant that the
statements included therein are true and correct without exception. Landlord and
Tenant intend that any statement delivered pursuant to this section may be
relied upon by any prospective purchaser or mortgagee of the Property or of any
interest therein or any other designee of the requesting party.

 

6.3.         Transfer for Landlord. In the event of a sale or conveyance by
Landlord of the Property, the same shall operate to release Landlord from any
future liability for any of the covenants or conditions, express or implied,
herein contained in favor of Tenant, as long as Successor Landlord (as herein
defined) assumes in writing all of the obligations of Landlord under this Lease
and in such event Tenant agrees to look solely to Landlord’s successor in
interest (“Successor Landlord”) with respect thereto and agrees to attorn to
Successor Landlord.

 

7.             QUIET ENJOYMENT. Subject to the provisions of this Lease, so long
as Tenant pays all of the Rent and performs all of its other obligations
hereunder, Tenant shall not be disturbed in its possession of the Premises by
Landlord, Agent or any other person lawfully claiming through or under Landlord;
provided, however, in addition to Landlord’s rights under Section 16 and
elsewhere in this Lease, Landlord and Landlord’s agents, employees, contractors
and representatives shall be provided reasonable access to the Premises
(following reasonable advance notice) such that Landlord and Landlord’s agents,
employees, contractors and representatives may perform the General Maintenance
Services (as defined in Section 13.1.1) without undue interruption, delay or
hindrance. This covenant shall be construed as a covenant running with the
Property and is not a personal covenant of Landlord. Tenant shall not
unreasonably interrupt, delay, prevent or hinder the performance of the General
Maintenance Services by or on behalf of Landlord. Notwithstanding the foregoing,
however, Tenant acknowledges and agrees that Landlord shall have the unfettered
and unilateral right to use portions of the Common Areas (inclusive of the roof
of the Building) for such purposes and uses as Landlord may desire, subject to
the provisions of Section 4.2.

 

8.             ASSIGNMENT, SUBLETTING AND MORTGAGING.

 

8.1.         Prohibition. Tenant acknowledges that this Lease and the Rent due
under this Lease have been agreed to by Landlord in reliance upon Tenant’s
reputation and creditworthiness and upon the continued operation of the Premises
by Tenant for the particular use described in Section 4.1 above; therefore,
Tenant shall not, whether voluntarily, or by operation of law, or otherwise: (a)
assign or otherwise transfer this Lease; (b) sublet the Premises or any part
thereof, or allow the same to be used or occupied by anyone other than Tenant;
or (c) mortgage, pledge, encumber, or otherwise hypothecate this Lease or the
Premises, or any part thereof, in any manner whatsoever, without in each
instance obtaining the prior written consent of Landlord, which consent shall be
in Landlord’s sole but reasonable discretion and shall not be unreasonably
withheld, conditioned or delayed. Except as provided in Section 8.3, any
purported

 

8

--------------------------------------------------------------------------------


 

assignment, mortgage, transfer, pledge or sublease made without the prior
written consent of Landlord shall be absolutely null and void. No assignment of
this Lease shall be effective and valid unless and until the assignee executes
and delivers to Landlord any and all documentation reasonably required by
Landlord in order to evidence assignee’s assumption of all obligations of Tenant
hereunder. Any consent by Landlord to a particular assignment, sublease or
mortgage shall not constitute consent or approval of any subsequent assignment,
sublease or mortgage, and Landlord’s written approval shall be required in all
such instances. No consent by Landlord to any assignment or sublease shall be
deemed to release Tenant from its obligations hereunder and Tenant shall remain
fully liable for performance of all obligations under this Lease.

 

8.2.         Rights of Landlord. If this Lease is assigned, or if the Premises
(or any part thereof) are sublet or used or occupied by anyone other than
Tenant, whether or not in violation of this Lease, Landlord or Agent may
(without prejudice to, or waiver of its rights), collect Rent from the assignee,
subtenant or occupant but only if Tenant is in default beyond any applicable
cure period. In such event, Landlord or Agent shall apply the net amount
collected to the Rent herein reserved, but no such assignment, subletting,
occupancy or collection shall be deemed a waiver of any of the provisions of
this Section 8. With respect to the allocable portion of the Premises sublet, in
the event that the total rent and any other considerations received under any
sublease by Tenant is greater than the total Rent required to be paid, from time
to time, under this Lease and allocable to such portion, Tenant shall pay to
Landlord fifty percent (50%) of such excess as received from any subtenant and
such amount shall be deemed a component of the Additional Rent.

 

8.3.         Transfers of Interests in Tenant. The provisions of Section 8.1(a)
shall apply to a transfer of a majority (i.e. greater than 50% interest) of the
voting stock of Tenant or to any other change in voting control of Tenant (if
Tenant is a corporation), or to a transfer of a majority of the partnership or
membership interests in Tenant (if Tenant is a partnership or a limited
liability company) or to a change in the managerial control of Tenant, or to any
comparable transaction involving any other form of business entity, whether
effectuated in one or more transactions, as if such transfer were an assignment
of this Lease.

 

8.4          Permitted Transfer to an Affiliate. Notwithstanding any to the
contrary contained herein, Tenant may, however, assign this Lease to a
wholly-owned subsidiary or a parent company, or to an affiliate of Tenant (each,
an “Affiliate”), provided that the assignment is to an entity of equal or
greater financial strength as Tenant as determined by Landlord in Landlord’s
sole discretion and Tenant advises Landlord (and Landlord’s lender, if
applicable), in writing, in advance, and otherwise complies with the provisions
of Section 8.1 (each, a “Permitted Transfer”). In no event shall any assignment
release Tenant from any obligation or liability hereunder.

 

9.             COMPLIANCE WITH LAWS.

 

9.1.         Compliance with Laws. Tenant shall, at its sole expense (regardless
of the cost thereof), comply with all local, state and federal laws, rules,
regulations and requirements now or hereafter in force and all judicial and
administrative decisions in connection with the enforcement thereof
(collectively, “Laws”), pertaining to either or both of the Premises and
Tenant’s use and occupancy thereof. If any license or permit is required for the
conduct of

 

9

--------------------------------------------------------------------------------


 

Tenant’s business in the Premises, Tenant, at its expense, shall procure such
license prior to the Commencement Date, and shall maintain such license or
permit in good standing throughout the Term. Tenant shall give prompt notice to
Landlord of any written notice it receives of the alleged violation of any Law
or requirement of any governmental or administrative authority with respect to
either or both of the Premises and the use or occupation thereof. The judgment
of any court of competent jurisdiction, or the admission of Tenant in any action
or proceeding against Tenant, whether Landlord is a party thereto or not, that
any such Law pertaining to the Premises has been violated, shall be conclusive
of that fact as between Landlord and Tenant. Landlord represents and warrants
that the Premises will be delivered to Tenant in compliance with all applicable
Laws as of the Commencement Date.

 

9.2.         Hazardous Materials. Tenant shall not generate, transport, store,
use, treat or dispose of any Hazardous Material (defined below) in, to or from
the Premises or the Property without in each instance obtaining Landlord’s prior
written consent, which may be withheld by Landlord in its sole discretion.
Notwithstanding the foregoing, Tenant may use such substances as are typically
and customarily found in other first class office buildings in small and lawful
quantities for office and janitorial supplies, equipment and Building systems
(including, without limitation, cleaning supplies and photocopier and laser
printer toner). If, at any time or from time to time during the Term (or any
extension thereof), any Hazardous Material is generated, transported, stored,
used, treated or disposed of at, to, from, on or in either or both of the
Premises and the Property by, or as a result of any act or omission of, any or
all of Tenant and any or all of Tenant’s Parties (defined below), whether or not
with Landlord’s prior written consent: (i) Tenant shall, at its own cost, at all
times comply (and cause all others to comply) with all laws (federal, state or
local) relating to Hazardous Materials, including, but not limited to, all
Environmental Laws (defined below), and Tenant shall further, at its own cost,
obtain and maintain in full force and effect at all times all permits and other
approvals required in connection therewith; (ii) Tenant shall promptly provide
Landlord or Agent with complete copies of all communications, permits or
agreements with, from or issued by any governmental authority or agency
(federal, state or local) or any private entity relating in any way to the
presence, release, threat of release, or placement of Hazardous Materials on or
in the Premises or any portion of the Property, or the generation,
transportation, storage, use, treatment, or disposal at, on, in or from the
Premises, of any Hazardous Materials; and (iii) Landlord, Agent and their
respective agents and employees shall have the right, upon reasonable notice, to
either or both (x) enter the Premises and (y) conduct appropriate tests for the
purposes of ascertaining Tenant’s compliance with all applicable laws (including
Environmental Laws), rules or permits relating in any way to the generation,
transport, storage, use, treatment, disposal or presence of Hazardous Materials
on, at, in or from all or any portion of either or both of the Premises and the
Property; and (iv) upon written request by Landlord or Agent, Tenant shall
provide Landlord with the results of reasonably appropriate tests of air, water
or soil to demonstrate that Tenant complies with all applicable laws, rules or
permits relating in any way to the generation, transport, storage, use,
treatment, disposal or presence of Hazardous Materials on, at, in or from all or
any portion of either or both of the Premises and the Property. This Section 9.2
does not authorize the generation, transportation, storage, use, treatment or
disposal of any Hazardous Materials at, to, from, on or in the Premises in
contravention of this Section 9. Tenant covenants to investigate, clean up and
otherwise remediate, at Tenant’s sole expense, any release of Hazardous
Materials caused, contributed to, or created by any or all of (A) Tenant and (B)
any or all of Tenant’s officers, directors, members, managers, partners,
invitees, agents, employees, contractors or

 

10

--------------------------------------------------------------------------------


 

representatives (“Tenant Parties”) during the Term. Such investigation and
remediation shall be performed only after Tenant has obtained Landlord’s prior
written consent; provided, however, that Tenant shall be entitled to respond
immediately to an emergency without first obtaining such consent. All
remediation shall be performed in strict compliance with Environmental Laws and
to the reasonable satisfaction of Landlord. Tenant shall be liable for any and
all conditions covered hereby, and for all costs relating thereto, that are
caused or created by any or all of Tenant and any or all of Tenant’s Parties.
Tenant shall not enter into any settlement agreement, consent decree or other
compromise with respect to any claims relating to any Hazardous Materials in any
way connected to the Premises without first obtaining Landlord’s written consent
(which consent may be given or withheld in Landlord’s sole discretion) and
affording Landlord the opportunity to participate in any such proceedings. As
used herein, the term (x) “Environmental Laws” shall mean any and all laws
pertaining to Hazardous Materials or that otherwise deal with, or relate to, air
or water quality, air emissions, soil or ground conditions or other
environmental matters of any kind; and (y) “Hazardous Materials” shall mean any
waste, material or substance (whether in the form of liquids, solids or gases,
and whether or not airborne) that is or may be deemed to be or include a
pesticide, petroleum, asbestos, polychlorinated biphenyl, radioactive material,
urea formaldehyde or any other pollutant or contaminant that is or may be deemed
to be hazardous, toxic, ignitable, reactive, corrosive, dangerous, harmful or
injurious, or that presents a risk to public health or to the environment, and
that is or becomes regulated by any Environmental Law. The undertakings,
covenants and obligations imposed on Tenant and Landlord under this Section 9.2
shall survive the termination or expiration of this Lease.

 

10.          INSURANCE.

 

10.1.       Insurance to be Maintained by Landlord. Landlord shall maintain (a)
“special form” property insurance covering the Property (at its full replacement
cost), but excluding Tenant’s Property (defined below in Section 12.2), and (b)
commercial general public liability insurance covering Landlord for claims
arising out of liability for bodily injury, death, personal injury, advertising
injury and property damage occurring in and about the Property and otherwise
resulting from any acts and operations of Landlord, its agents and employees,
and (c) rent loss insurance, all of the above with limits that are required by
any lender(s) of Landlord, or as are otherwise reasonably determined by
Landlord.

 

10.2.       Insurance to be Maintained by Tenant. Tenant shall purchase, at its
own expense, and keep in force at all times during this Lease the policies of
insurance set forth below in Sections 10.2.1 and 10.2.2 (collectively, “Tenant’s
Policies”). All Tenant’s Policies shall (a) be issued by an insurance company
with a Best rating of A-X or better and otherwise reasonably acceptable to
Landlord and shall be licensed to do business in the state in which the Property
is located; and (b) provide that said insurance shall not be canceled unless 10
days’ prior written notice shall have been given to Landlord; and (c) otherwise
be in such form, and include such coverages, as Landlord may reasonably require.
All Tenant’s Policies (or, at Landlord’s option, Certificates of Insurance, in a
form reasonably acceptable to Landlord, evidencing said Tenant’s Policies),
shall be delivered to Landlord by Tenant upon commencement of the Lease and
renewals thereof shall be delivered at least 10 days prior to the expiration of
each Tenant’s Policy. Tenant shall give prompt notice to Landlord and Agent of
any bodily injury, death, personal injury, advertising injury or property damage
occurring in and about the Property.

 

11

--------------------------------------------------------------------------------


 

10.2.1.    General Liability and Auto Insurance. Tenant shall purchase and
maintain, throughout the Term, a Tenant’s Policy(ies) of (i) commercial general
or excess liability insurance, including personal injury and property damage, in
the amount of not less than $2,000,000.00 per occurrence, and $5,000,000.00
annual general aggregate, per location; (ii) comprehensive automobile liability
insurance covering Tenant against any losses arising out of liability for
personal injuries or deaths of persons and property damage occurring in or about
the Premises in the amount of not less than $1,000,000.00 combined single limit.
The Tenant’s Policies required by this Section 10.2.1 shall (a) name Landlord,
Agent, and any party holding an interest to which this Lease may be subordinated
as additional insureds; (b) provide coverage on an occurrence basis; (c) provide
coverage for the indemnity obligations of Tenant under this Lease; (d) contain a
severability of insured parties provision and/or a cross liability endorsement;
(e) be primary, not contributing with, and not in excess of, coverage that
Landlord may carry; and (f) provide coverage with no exclusion for a pollution
incident arising from a hostile fire.

 

10.2.2.    Property and Workers’ Compensation Insurance. Tenant shall purchase
and maintain, throughout the Term, a Tenant’s Policy or Policies of (i)
“all-risk” property insurance covering Tenant’s Property (at its full
replacement cost), and damage to other property resulting from any acts or
operations of Tenant, and (ii) workers’ compensation insurance per the
applicable state statutes covering all employees of Tenant.

 

10.3.       Waiver of Subrogation. To the extent permitted by law, and without
affecting the coverage provided by insurance required to be maintained
hereunder, Landlord and Tenant each waive any right to recover against the other
for (a) damages to property, (b) damages to all or any portion of either or both
of the Premises and the Property, (c) claims arising by reason of the foregoing,
to the extent such damages and claims are insured against, or required to be
insured against, by Landlord or Tenant under this Lease, or (d) claims paid by
Tenant’s workers’ compensation carrier. This provision is intended to waive,
fully and for the benefit of each party, any rights and/or claims which might
give rise to a right of subrogation by any insurance carrier. The coverage
obtained by each party pursuant to this Lease shall include, without limitation,
a waiver of subrogation by the carrier which conforms to the provisions of this
section.

 

11.          ALTERATIONS.

 

11.1.       Procedural Requirements. Tenant may, from time to time, at its
expense, make alterations or improvements in and to the Premises (hereinafter
collectively referred to as “Alterations”), provided that Tenant first obtains
the written consent of Landlord in each instance. Landlord’s consent to
Alterations shall not be unreasonably withheld, conditioned or delayed, provided
that: (a) the Alterations are non-structural and the structural integrity of the
Property shall not be affected; (b) the Alterations are to the interior of the
Premises; (c) the proper functioning of the mechanical, electrical, heating,
ventilating, air-conditioning (“HVAC”), sanitary and other service systems of
the Property shall not be affected and the usage of such systems by Tenant shall
not be increased; (d) the Alterations have no significant adverse effect on
other leased premises in the Property; (e) Tenant shall have appropriate
insurance coverage, reasonably satisfactory to Landlord, regarding the
performance and installation of the Alterations; (f) the Alterations shall
conform with all other requirements of this Lease; and (g) Tenant shall have
provided Landlord with reasonably detailed plans for such Alterations in advance
of

 

12

--------------------------------------------------------------------------------


 

requesting Landlord’s consent. Additionally, before proceeding with any
Alterations, Tenant shall (i) at Tenant’s expense, obtain all necessary
governmental permits and certificates for the commencement and prosecution of
Alterations; (ii) submit to Agent, for Landlord’s written approval, working
drawings, plans and specifications and all permits for the work to be done and
Tenant shall not proceed with such Alterations until it has received said
approval; and (iii) cause those contractors, materialmen and suppliers engaged
to perform the Alterations to deliver to Landlord certificates of insurance (in
a form reasonably acceptable to Landlord) evidencing policies of commercial
general liability insurance (providing the same coverages as required in Section
10.2.1 above) and workers’ compensation insurance. Such insurance policies shall
satisfy the obligations imposed under Section 10.2.1(a) through (d) and (f).
After obtaining Landlord’s approval to the Alterations, Tenant shall give
Landlord at least five days’ prior written notice of the commencement of any
Alterations at the Premises, and Landlord may elect to record and post notices
of non-responsibility at the Premises. Notwithstanding anything to the contrary
contained in this Section 11.1, Landlord’s consent shall not be required for
Alterations satisfying clauses (a) through (f) above and costing $25,000 or less
in any one instance (up to a maximum aggregate of $50,000 over the Term)
provided that Tenant notifies Landlord of such Alterations prior to commencing
construction thereof and obtains all approvals and permits necessary for the
commencement and prosecution of such Alterations. Tenant shall be required to
remove all Alterations from the Premises at the end of the Term, unless prior to
making any Alteration, Tenant requests from Landlord permission to allow such
Alteration to remain in the Premises at the end of the Term and Landlord
consents in writing to allow such Alteration to remain in the Premises at the
end of the Term.

 

11.2.       Performance of Alterations. Tenant shall cause the Alterations to be
performed in compliance with all applicable permits, laws and requirements of
public authorities, and with Landlord’s reasonable rules and regulations or any
other restrictions that Landlord or Agent may impose on the Alterations. Tenant
shall cause the Alterations to be diligently performed in a good and workmanlike
manner, using new materials and equipment at least equal in quality and class to
the standards for the Property established by Landlord or Agent. Tenant shall
obtain all necessary permits and certificates for final governmental approval of
the Alterations and shall provide Landlord with “as built” plans, copies of all
construction contracts, governmental permits and certificates (to the extent
that any of the foregoing have been prepared in connection with the Alterations)
and proof of payment for all labor and materials, including, without limitation,
copies of paid invoices and final lien waivers.

 

11.3.       Lien Prohibition. Tenant shall pay when due all claims for labor and
material furnished to the Premises in connection with the Alterations performed
by or at the request of Tenant. Tenant shall not permit any mechanics or
materialmen’s liens to attach to the Premises or the Property as a result of any
Alterations by Tenant. Tenant, at its expense, shall procure the satisfaction or
discharge of record of all such liens and encumbrances within thirty (30) days
after the filing thereof; or, within such thirty (30) day period, Tenant shall
provide Landlord, at Tenant’s sole expense, with endorsements (satisfactory,
both in form and substance, to Landlord and the holder of any mortgage or deed
of trust) to the existing title insurance policies of Landlord and the holder of
any mortgage or deed of trust, insuring against the existence of, and any
attempted enforcement of, such lien or encumbrance. In the event Tenant has not
so performed, Landlord may, at its option, pay and discharge such liens and
Tenant shall be responsible to reimburse Landlord, on demand and as Additional
Rent under this Lease, for all

 

13

--------------------------------------------------------------------------------


 

costs and expenses incurred in connection therewith, together with interest
thereon at the rate set forth in Section 22.3, which expenses shall include
reasonable fees of attorneys of Landlord’s choosing, and any costs in posting
bond to effect discharge or release of the lien as an encumbrance against the
Premises or the Property.

 

12.          LANDLORD’S AND TENANT’S PROPERTY.

 

12.1.       Landlord’s Property. All fixtures, machinery, equipment,
improvements and appurtenances attached to, or built into, the Premises at the
commencement of, or during the Term, whether or not placed there by or at the
expense of Tenant (but excluding Tenant’s Property), shall become and remain a
part of the Premises; shall be deemed the property of Landlord (the “Landlord’s
Property”), without compensation or credit to Tenant; and shall not be removed
by Tenant at the Expiration Date except as provided in Section 12.2. Further,
any personal property in the Premises on the Commencement Date, movable or
otherwise, unless installed and paid for by Tenant, shall be and shall remain
the property of Landlord and shall not be removed by Tenant. In no event shall
Tenant remove any of the following materials or equipment without Landlord’s
prior written consent (which consent may be given or withheld in Landlord’s sole
discretion): any power wiring or power panels, lighting or lighting fixtures,
wall or window coverings, carpets or other floor coverings, heaters, air
conditioners or any other HVAC equipment, fencing or security gates, or other
similar building operating equipment.

 

12.2.       Tenant’s Property. All movable non-structural partitions, business
and trade fixtures, machinery and equipment, communications equipment and office
equipment that are installed in the Premises by, or for the account of, Tenant
and without expense to Landlord and that can be removed without structural
damage to the Property, and all furniture, furnishings and other articles of
movable personal property owned by Tenant and located in the Premises
(collectively, the “Tenant’s Property”) shall be and shall remain the property
of Tenant and may be removed by Tenant at any time during the Term, provided
Tenant repairs or pays the cost of repairing any damage to the Premises or to
the Property resulting from the installation and/or removal thereof. At or
before the Expiration Date, or the date of any earlier termination, Tenant, at
its expense, shall remove from the Premises all of Tenant’s Property and any
Alterations (except such items thereof as constitute Landlord’s Property; or as
Landlord shall have expressly permitted, in writing, to remain, which property
shall become the property of Landlord), and Tenant shall repair (to Landlord’s
reasonable satisfaction) any damage to the Premises or the Property resulting
from any installation and/or removal of Tenant’s Property. In no event shall
Tenant remove Landlord’s Property or any portion of Landlord’s Work. Tenant
shall repair (to Landlord’s reasonable satisfaction) any damage to the Premises
or the Property resulting from any installation and/or removal of Tenant’s
Property. Any other items of Tenant’s Property that shall remain in the Premises
after the Expiration Date, or following an earlier termination date, may, at the
option of Landlord, be deemed to have been abandoned, and in such case, such
items may be retained by Landlord as its property or be disposed of by Landlord,
in Landlord’s sole and absolute discretion and without accountability, at
Tenant’s expense. Notwithstanding the foregoing, if Tenant is in default under
the terms of this Lease, Tenant may remove Tenant’s Property from the Premises
only upon the express written direction of Landlord.

 

14

--------------------------------------------------------------------------------


 

13.          REPAIRS AND MAINTENANCE.

 

13.1.       Tenant Repairs and Maintenance. Throughout the Term, subject to
Landlord’s obligations under Section 13.2 and Exhibit B, Tenant shall, at its
sole cost and expense both (x) maintain and preserve, as good of condition as
received (subject to normal and customary wear and tear), and (y) perform any
and all repairs and replacements required in order to so maintain and preserve,
in first class condition, the Premises and the fixtures and appurtenances
therein (including, but not limited to, the Premises’ plumbing and HVAC systems,
all doors, overhead or otherwise, glass and levelers located in the Premises or
otherwise available in the Property for Tenant’s sole use; and excluding,
however, only those specific components of the Premises for which Landlord is
expressly responsible under Section 13.2). In addition to Tenant’s obligations
above, Tenant shall also be responsible for all costs and expenses incurred to
perform any and all repairs and replacements (whether structural or
non-structural; interior or exterior; and ordinary or extraordinary), in and to
the Premises and the Property and the facilities and systems thereof, if and to
the extent that the need for such repairs or replacements arises directly or
indirectly from any or all of: (a) the performance or existence of any
Alterations performed by Tenant (which shall in no event include the Landlord’s
Work or any alterations performed by Landlord), (b) the installation, use or
operation of Tenant’s Property in the Premises, (c) the moving of Tenant’s
Property in or out of the Property, and (d) any act, omission, misuse, or
neglect of Tenant, any of its subtenants, or others entering into the Premises
by act or omission of Tenant or any subtenant. Any repairs or replacements
required to be made by Tenant to any or all of the structural components of the
Property and the mechanical, electrical, sanitary, HVAC, or other systems of the
Property or Premises shall be performed by appropriately licensed contractors
approved by Landlord, which approval shall not be unreasonably withheld. All
such repairs or replacements shall be subject to the supervision and control of
Landlord, and all repairs and replacements shall be made with materials of equal
or better quality than the items being repaired or replaced.

 

13.1.1.    General Maintenance Services. Notwithstanding any of the foregoing,
however, from time to time during the Term, if Tenant is not adequately
performing all or some portion of the repairs, maintenance, restoration and
replacement in and to the Premises required to be performed by Tenant under this
Lease as reasonably determined by Landlord, Landlord may elect, in its sole
discretion after prior written notice to Tenant and the expiration of any
applicable cure period, to perform on behalf of Tenant, such repairs,
maintenance, restoration and replacement (any such repairs, maintenance,
restoration and/or replacement activities that Landlord elects to perform on
behalf of Tenant are herein collectively referred to as “General Maintenance
Services”). Tenant shall reimburse Landlord for the reasonable cost of all
General Maintenance Services provided by Landlord (Landlord shall provide Tenant
with adequate back up information for the charges and costs for the General
Maintenance Services performed) as Additional Rent, simultaneously with the
payment of Operating Expenses as part of Estimated Additional Rent (on a monthly
estimated basis subject to annual reconciliation, as described in Section 3.2
above). Unless and until Landlord affirmatively elects to provide General
Maintenance Services as set forth herein, nothing contained herein shall be
construed to obligate Landlord to perform any General Maintenance Services or,
except as otherwise expressly provided in Section 13.2, to repair, maintain,
restore or replace any portion of the Premises. Subject to the terms of this
Section 13.1.1, Landlord may from time to time, in its sole discretion, (x)
reduce or expand the scope of the General

 

15

--------------------------------------------------------------------------------


 

Maintenance Services that Landlord has elected to provide or (y) revoke its
election to provide any or all of the General Maintenance Services, in either
event, upon delivery of not less than thirty (30) days’ prior written notice to
Tenant.

 

13.2.       Landlord Repairs. Notwithstanding anything contrary herein, Landlord
shall repair, replace and restore all Common Areas and the foundation, exterior
and interior load-bearing walls, building systems, roof structure and roof
covering and tuckpointing of the Building and any other improvements on the
Property and maintain, in full force and effect, a quarterly preventative
maintenance and service contract with a reputable service provider for
maintenance of the HVAC systems of the Premises (the “HVAC Maintenance
Contract”); provided, however, that (i) all costs and expenses so incurred by
Landlord to repair, replace and restore the above items and to maintain the HVAC
Maintenance Contract shall constitute Operating Expenses; provided, however,
that with respect to any costs incurred in the replacement context, those costs
shall not constitute an Operating Expense except to the extent that such costs
so qualify under Section 3.1.1(vii); and (ii) notwithstanding (i) above, in the
event that any such repair, replacement or restoration is necessitated by any or
all of the matters set forth in Sections 13.1(a) through (d) above
(collectively, “Tenant Necessitated Repairs”) and such repair, replacement or
restoration is not covered by Landlord’s insurance or coverable by the insurance
required to be maintained by Landlord, then Tenant shall be required to
reimburse Landlord for all costs and expenses that Landlord incurs in order to
perform such Tenant Necessitated Repairs, and such reimbursement shall be paid,
in full, within 30 days after Landlord’s delivery of demand therefor. Landlord
agrees to commence the repairs, replacements or restoration described in this
Section 13.2 within a reasonable period of time after receiving from Tenant
written notice of the need for such repairs.

 

Notwithstanding anything contained in Section 13.1 and Section 13.2 above,
Landlord shall also be responsible for (a) the cost of any major repair of the
HVAC systems in excess of $1,000 per HVAC unit per annum and (b) the replacement
cost in excess of $2,500 per HVAC unit per annum (except that Tenant shall be
responsible for all costs related to maintenance, repair or replacement of HVAC
systems in Tenant’s server room, if any). Tenant shall be responsible for (a) up
to the first $1,000 of repair costs per HVAC Unit, per annum, (b) up to the
first $2,500 of the replacement cost per HVAC Unit, per annum, and (c) all the
cost of all Tenant Necessitated Repairs to the HVAC systems.

 

14.          UTILITIES. Tenant shall obtain in its own name and pay directly to
the appropriate supplier the cost of all utilities and services serving the
Premises. Prior to the Commencement Date, Landlord shall, at its cost, cause,
all utilities to be separately metered to the Premises, including gas, water,
sewer, telephone and electric. However, if any services or utilities become or,
contrary to the preceding sentence, are jointly metered with other property,
Landlord shall make a reasonable determination of Tenant’s proportionate share
of the cost of such utilities and services (at rates that would have been
payable if such utilities and services had been directly billed by the utilities
or services providers) and Tenant shall pay such share to Landlord within
fifteen (15) days after receipt of Landlord’s written statement.

 

15.          INVOLUNTARY CESSATION OF SERVICES. Landlord reserves the right,
without any liability to Tenant and without affecting Tenant’s covenants and
obligations hereunder, to stop service of any or all of the HVAC, electric,
sanitary, elevator (if any), and

 

16

--------------------------------------------------------------------------------


 

other systems serving the Premises, or to stop any other services required by
Landlord under this Lease, whenever and for so long as may be necessary by
reason of (i) accidents, emergencies, strikes, or the making of repairs or
changes which Landlord or Agent, in good faith, reasonably deems necessary or
(ii) any other cause beyond Landlord’s reasonable control. Further, it is also
understood and agreed that Landlord or Agent shall have no liability or
responsibility for a cessation of services to the Premises or to the Property
that occurs as a result of causes beyond Landlord’s or Agent’s reasonable
control. No such interruption of service shall be deemed an eviction or
disturbance of Tenant’s use and possession of the Premises or any part thereof,
or render Landlord or Agent liable to Tenant for damages, or relieve Tenant from
performance of Tenant’s obligations under this Lease, including, but not limited
to, the obligation to pay Rent.

 

16.          LANDLORD’S RIGHTS. Landlord, Agent and their respective agents,
employees and representatives shall have the right to enter and/or pass through
the Premises at any time or times upon reasonable prior notice (except in the
event of emergency): (a) to examine and inspect the Premises and to show them to
actual and prospective lenders, prospective purchasers or mortgagees of the
Property or providers of capital to Landlord and its affiliates; and (b) to make
such repairs, alterations, additions and improvements in or to all or any
portion of either or both of the Premises and the Property, or the Property’s
facilities and equipment as Landlord is required to make, subject to the
provisions herein. Landlord and Agent shall be allowed to take all materials
into and upon the Premises that may be required in connection with any repairs,
alterations, additions or improvements, without any liability to Tenant and
without any reduction or modification of Tenant’s covenants and obligations
hereunder; provided, however, that Landlord shall use reasonable efforts to
limit interference with Tenant’s business operations and Tenant’s occupancy and
use of the Premises. During the period of one year prior to the Expiration Date
(or at any time, if Tenant has vacated or abandoned the Premises or is otherwise
in default under this Lease), Landlord and its agents may exhibit the Premises
to prospective tenants. Additionally, Landlord and Agent shall have the
following rights with respect to the Premises, exercisable without notice to
Tenant, without liability to Tenant, and without being deemed an eviction or
disturbance of Tenant’s use or possession of the Premises or giving rise to any
claim for setoff or abatement of Rent: (i) to reasonably designate and approve,
prior to installation, all types of signs; and (ii) to have pass keys, access
cards, or both, to the Premises,

 

17.          NON-LIABILITY AND INDEMNIFICATION.

 

17.1.     Non-Liability. Except as provided in Section 17.2.2, none of Landlord,
Agent, any other managing agent, or their respective affiliates, owners,
partners, directors, officers, agents and employees shall be liable to Tenant
for any loss, injury, or damage, to Tenant or to any other person, or to its or
their property, irrespective of the cause of such injury, damage or loss.
Further, except as provided in Section 17.2.2, none of Landlord, Agent, any
other managing agent, or their respective affiliates, owners, partners,
directors, officers, agents and employees shall be liable to Tenant (a) for any
damage caused by other tenants or persons in, upon or about the Property, or
caused by operations in construction of any public or quasi-public work; (b)
with respect to matters for which Landlord is liable, for consequential or
indirect damages purportedly arising out of any loss of use of the Premises or
any equipment or facilities therein by Tenant or any person claiming through or
under Tenant; (c) any defect in the Premises or the Property, provided that
Landlord shall be obligated to repair such defects pursuant to

 

17

--------------------------------------------------------------------------------


 

Section 13.2; or (d) injury or damage to person or property caused by fire, or
theft, or resulting from the operation of heating or air conditioning or
lighting apparatus, or from falling plaster, or from steam, gas, electricity,
water, rain, snow, ice, or dampness, that may leak or flow from any part of the
Property, or from the pipes, appliances or plumbing work of the same.

 

17.2.       Indemnification.

 

17.2.1.    Tenant Indemnification. Tenant hereby indemnifies, defends, and holds
Landlord, Agent and their respective affiliates, owners, partners, directors,
officers, agents and employees (collectively, “Landlord Indemnified Parties”)
harmless from and against any and all Losses (defined below) arising from or in
connection with any or all of: (a) the conduct or management of either or both
the Property and the Premises or any business therein, or any work or
Alterations done, or any condition created by any or all of Tenant and Tenant’s
Parties in or about the Premises during the Term or during the period of time,
if any, prior to the Commencement Date that Tenant is given access to the
Premises; (b) any negligent act or omission of any or all of Tenant and Tenant’s
Parties; (c) any accident, injury or damage whatsoever occurring in, at or upon
either or both of the Property and the Premises and caused by any or all of
Tenant and Tenant’s Parties; (d) any breach by Tenant of any of its warranties
and representations under this Lease; (e) any actions necessary to protect
Landlord’s interest under this Lease in a bankruptcy proceeding or other
proceeding involving Tenant under the Bankruptcy Code; (f) any violation or
alleged violation by any or all of Tenant and Tenant’s Parties of any Law
including, without limitation, any Environmental Law; (g) any breach of the
provisions of Section 9 by any or all of Tenant and Tenant’s Parties; (h) claims
for work or labor performed or materials or supplies furnished to or at the
request of any or all of Tenant and Tenant’s Parties; (i) claims arising from
any breach or default on the part of Tenant in the performance of any covenant
contained in this Lease; (j) any Hazardous Materials used, exposed, emitted,
released, discharged, generated, manufactured, sold, transported, handled,
stored, treated, reused, presented, disposed of or recycled in, at, near or
under all or any portion of the Premises as a result of the acts or omissions of
any or all of Tenant and Tenant’s Parties; and (k) the violation of any
Environmental Law or any permit, application or consent required in connection
with any Environmental Law by any or all of Tenant and Tenant’s Parties with
respect to the Premises during the Term (collectively, “Tenant’s Indemnified
Matters”). This indemnity is intended to indemnify Landlord and the Landlord
Indemnified Parties against the consequences of their own negligence or fault,
even when Landlord or the Landlord Indemnified Parties are jointly,
comparatively, contributively, or concurrently negligent with Tenant, and even
though any such claim, cause of action or suit is based upon or alleged to be
based upon the strict liability of Landlord or the Landlord Indemnified Parties;
however, such indemnity shall not apply to the sole gross negligence or willful
misconduct of Landlord and the Landlord Indemnified Parties, In case any action
or proceeding is brought against any or all of Landlord and the Landlord
Indemnified Parties by reason of any of Tenant’s Indemnified Matters, Tenant,
upon notice from any or all of Landlord, Agent or any Superior Party (defined
below), shall resist and defend such action or proceeding by counsel reasonably
satisfactory to, or selected by, Landlord. The term “Losses” shall mean all
claims, demands, expenses, actions, judgments, damages, penalties, fines,
liabilities, losses of every kind and nature incurred by Landlord or Tenant, as
applicable, (including, without limitation, property damage, diminution in value
of Landlord’s interest in the Premises or the Property, damages for the loss or
restriction on use of any space or amenity within the Premises or the Property,
damages arising from any adverse

 

18

--------------------------------------------------------------------------------


 

impact on marketing space in the Property, sums paid in settlement of claims and
any costs and expenses associated with injury, illness or death to or of any
person), suits, administrative proceedings, costs and fees, including, without
limitation, attorneys’ and consultants’ reasonable fees and expenses, and the
costs of cleanup, remediation, removal and restoration, that are in any way
related to any matter covered by the foregoing indemnity. The provisions of
Section 17.2.1 and Section 17.2.2 shall survive the expiration or termination of
this Lease.

 

17.2.2.    Landlord Indemnification. Landlord hereby indemnifies, defends, and
holds Tenant harmless from and against any and all Losses actually suffered or
incurred by Tenant as the sole and direct result of the grossly negligent,
willful or intentional acts or omissions of any or all of Landlord, Agent and
any parties within the direct and sole control of either or both of Landlord and
Agent. In the event that any action or proceeding is brought against Tenant, and
the foregoing indemnity is applicable to such action or proceeding, then
Landlord, upon notice from Tenant, shall resist and defend such action or
proceeding by counsel reasonably satisfactory to Tenant. Notwithstanding
anything to the contrary set forth in this Lease, however, in all events and
under all circumstances, the liability of Landlord to Tenant shall be limited to
the interest of Landlord in the Property, and Tenant agrees to look solely to
Landlord’s interest in the Property for the recovery of any judgment or award
against Landlord, it being intended that Landlord shall not be personally liable
for any judgment or deficiency. The provisions of this Section 17.2.2 shall
survive the expiration or termination of this Lease.

 

17.3.       Force Majeure. The obligations of Tenant hereunder shall not be
affected, impaired or excused, and Landlord shall have no liability whatsoever
to Tenant, with respect to any act, event or circumstance arising out of (a)
Landlord’s failure to fulfill, or delay in fulfilling any of its obligations
under this Lease by reason of labor dispute, governmental preemption of property
in connection with a public emergency or shortages of fuel, supplies, or labor,
or any other cause, whether similar or dissimilar, beyond Landlord’s reasonable
control; or (b) any failure or defect in the supply, quantity or character of
utilities furnished to the Premises, or by reason of any requirement, act or
omission of any public utility or others serving the Property, beyond Landlord’s
reasonable control.

 

18.          DAMAGE OR DESTRUCTION.

 

18.1.       Notification and Repair. Tenant shall give prompt notice to Landlord
and Agent of (a) any fire or other casualty to the Premises or the Property, and
(b) any damage to, or defect in, any part or appurtenance of the Property’s
sanitary, electrical, HVAC, elevator or other systems located in or passing
through the Premises or any part thereof. Tenant shall be liable for any claim,
loss, damage, cost or expense resulting from Tenant’s failure to give Landlord
the foregoing notice in a timely manner, to the extent that Tenant has any
knowledge of the foregoing. Subject to the provisions of Section 18.3 below, if
either or both of the Property and the Premises is damaged by fire or other
insured casualty, Landlord shall repair (or cause Agent to repair) the damage
and restore and rebuild the Property and the Premises (except for Tenant’s
Property) with reasonable dispatch after (x) notice to it of the damage or
destruction and (y) the adjustment of the insurance proceeds attributable to
such damage. Subject to the provisions of Section 18.3 below, Tenant shall not
be entitled to terminate this Lease and no damages, compensation or claim shall
be payable by Landlord for purported inconvenience, loss of business or
annoyance arising from any repair or restoration of any portion of the Premises
or of the

 

19

--------------------------------------------------------------------------------


 

Property pursuant to this Section. Landlord (or Agent, as the case may be) shall
use its diligent, good faith efforts to make such repair or restoration promptly
and in such manner as not to unreasonably interfere with Tenant’s use and
occupancy of the Premises, but Landlord or Agent shall not be required to do
such repair or restoration work except during normal business hours of business
days.

 

18.2.       Rental Abatement. Provided that any damage to either or both of the
Property and the Premises is not caused by, or is not the result of acts or
omissions by, any or all of Tenant and Tenant’s Parties, if (a) the Property is
damaged by fire or other casualty thereby causing the Premises to be
inaccessible or (b) the Premises are partially damaged by fire or other
casualty, the Rent shall be proportionally abated to the extent of any actual
loss of use of the Premises by Tenant.

 

18.3.       Total Destruction. If the Property or the Premises shall be totally
destroyed by fire or other casualty, or if the Property shall be so damaged by
fire or other casualty that (in the reasonable opinion of a reputable contractor
or architect designated by Landlord): (i) its repair or restoration requires
more than 180 days or (ii) such repair or restoration requires the expenditure
of more than 50% of the full insurable value of the Property immediately prior
to the casualty or (iii) the damage (x) is less than the amount stated in (ii)
above, but more than 10% of the full insurable value of the Property; and (y)
occurs during the last two years of the Term, either Landlord, or Tenant in the
case of (i) above, shall have the option to terminate this Lease by giving
written notice to the other within 10 days after said contractor or architect
delivers written notice of its opinion to Landlord and Tenant. In such event,
the termination shall be effective as of the date upon which the other party
receives written notice from party terminating this Lease pursuant to the
preceding sentence. If neither party delivers a termination notice, this Lease
shall remain in full force and effect. Notwithstanding the foregoing, if (A) any
holder of a mortgage or deed of trust encumbering the Property or landlord
pursuant to a ground lease encumbering the Property (collectively, “Superior
Parties”) or other party entitled to the insurance proceeds fails to make such
proceeds available to Landlord in an amount sufficient for restoration of the
Premises or the Property, or (B) the issuer of any casualty insurance policies
on the Property fails to make available to Landlord sufficient proceeds for
restoration of the Premises or the Property, then Landlord may, at Landlord’s
sole option, terminate this Lease by giving Tenant written notice to such effect
within 30 days after Landlord receives notice from the Superior Party or
insurance company, as the case may be, that such proceeds shall not be made
available, in which event the termination of this Lease shall be effective as of
the date Tenant receives written notice from Landlord of Landlord’s election to
terminate this Lease. Landlord shall have no liability to Tenant, and Tenant
shall not be entitled to terminate this Lease by virtue of any delays in
completion of repairs and restoration. For purposes of this Section 18.3 only,
“full insurable value” shall mean replacement cost, less the cost of footings,
foundations and other structures below grade.

 

18.4.       Insurance Proceeds. Landlord shall not be obligated to expend in
repairs and restoration an amount in excess of the proceeds of insurance
recovered with respect to any casualty. Tenant acknowledges that Landlord shall
be entitled to the full proceeds of any insurance coverage, whether carried by
Landlord or Tenant, for damage to either or both of the Premises and the
Property (excluding any proceeds for damage to Tenant’s Property). In the event
that either or both of the Premises and the Property are not repaired or
reconstructed, all

 

20

--------------------------------------------------------------------------------


 

proceeds of insurance (excluding any proceeds covering Tenant’s Property),
whether carried by Landlord or Tenant, shall be payable to Landlord. Landlord’s
duty to repair the Premises and the Property (excluding Tenant’s Property) is
limited to repairing the Premises and Property to the condition existing
immediately prior to such fire or other casualty.

 

19.          EMINENT DOMAIN. If the whole, or any substantial (as reasonably
determined by Landlord) portion, of the Property is taken or condemned for any
public use under any Law or by right of eminent domain, or by private purchase
in lieu thereof, and such taking would prevent or materially interfere with the
Permitted Use of the Premises, this Lease shall terminate effective when the
physical taking of said Premises occurs. Additionally, if any portion of the
Premises or parking is taken or condemned for any public use under any Law or by
right of eminent domain, or by private purchase in lieu thereof, and such taking
would materially interfere with the Permitted Use of the Premises, in Tenant’s
reasonable determination, or reduce the number of parking spaces below the
applicable number of spaces required for the Property by applicable Law, then
Tenant shall have the right to terminate this Lease by giving written notice to
Landlord. If Tenant does not elect to terminate this Lease or if less than a
substantial portion of the Property is so taken or condemned, or if the taking
or condemnation is temporary (regardless of the portion of the Property
affected), this Lease shall not terminate, but the Rent payable hereunder shall
be proportionally abated to the extent of any actual loss of use of the Premises
by Tenant and Landlord shall restore the Premises and Property as nearly as
possible to the condition existing immediately prior to such taking. Landlord
shall be entitled to any and all payment, income, rent or award, or any interest
therein whatsoever, which may be paid or made in connection with such a taking
or conveyance, and Tenant shall have no claim against Landlord for the value of
any unexpired portion of this Lease. Notwithstanding the foregoing, any
compensation specifically and independently awarded to Tenant for loss of
business or goodwill, relocation or moving expenses, or for its personal
property, shall be the property of Tenant.

 

20.          SURRENDER AND HOLDOVER. On the last day of the Term, or upon any
earlier termination of this Lease, (a) Tenant shall quit and surrender the
Premises to Landlord “broom-clean” and in good order, condition and repair (as
defined by Exhibit C, attached hereto and incorporated herein by reference),
except for ordinary wear and tear and such damage or destruction as Landlord is
required to repair or restore under this Lease and except for damage by casualty
and condemnation, (b) Tenant shall remove all of Tenant’s Property therefrom,
and (c) Tenant shall surrender to Landlord any and all keys, access cards,
computer codes or any other items used to access the Premises. Landlord shall be
permitted to inspect the Premises in order to verify compliance with this
Section 20 at any time prior to (x) the Expiration Date, (y) the effective date
of any earlier termination of this Lease, or (z) the surrender date otherwise
agreed to in writing by Landlord and Tenant. The obligations imposed under the
first sentence of this Section 20 shall survive the termination or expiration of
this Lease. If any repairs are required to be performed in, to or at the
Premises (pursuant to the first sentence of this Section 20 or any other
applicable provision of this Lease) upon the expiration or termination of the
Term, Tenant shall cause such repairs to be performed, to Landlord’s reasonable
satisfaction, within 10 business days after the date on which this Lease is
terminated or expired. If Tenant fails to timely comply with the preceding
sentence, then Landlord shall have the right to cause the repairs to be
performed, at Tenant’s expense, and all such expenses so incurred by Landlord
shall bear interest (at the rate specified in Section 22.3) from the date the
expense is incurred until the date paid, in full, by Tenant (inclusive of
interest). If Tenant remains in possession after the

 

21

--------------------------------------------------------------------------------


 

Expiration Date hereof or after any earlier termination date of this Lease or of
Tenant’s right to possession: (i) Tenant shall be deemed a tenant-at-will; (ii)
Tenant shall pay 150% of the Base Rent last prevailing hereunder, and also shall
pay all actual damages sustained by Landlord, directly by reason of Tenant’s
remaining in possession after the expiration or termination of this Lease; (iii)
there shall be no renewal or extension of this Lease by operation of law; and
(iv) the tenancy-at-will may be terminated by either party hereto upon 30 days’
prior written notice given by the terminating party to the non-terminating
party. The provisions of this Section 20 shall not constitute a waiver by
Landlord of any re-entry rights of Landlord provided hereunder or by law.

 

21.          EVENTS OF DEFAULT.

 

21.1.       Bankruptcy of Tenant. It shall be a default by Tenant under this
Lease if Tenant makes an assignment for the benefit of creditors, or files a
voluntary petition under any state or federal bankruptcy or insolvency law, or
an involuntary petition alleging an act of bankruptcy or insolvency is filed
against Tenant under any state or federal bankruptcy or insolvency law that is
not dismissed within 90 days, or whenever a petition is filed by or against (to
the extent not dismissed within 90 days) Tenant under the reorganization
provisions of the United States Bankruptcy Code or under the provisions of any
state or federal law of like import, or whenever a petition shall be filed by
Tenant under the arrangement provisions of the United States Bankruptcy Code or
similar state or federal law, or whenever a receiver of Tenant, or of, or for,
the property of Tenant shall be appointed, or Tenant admits it is insolvent or
is not able to pay its debts as they mature.

 

21.2.       Default Provisions. Each of the following shall constitute a default
by Tenant under this Lease: (a) if Tenant fails to pay Rent or any other payment
when due hereunder within five days after written notice from Landlord of such
failure to pay on the due date; provided, however, that if in any consecutive 12
month period, Tenant shall, on two (2) separate occasions, fail to pay any
installment of Rent on the date such installment of Rent is due, then, on the
third such occasion and on each occasion thereafter on which Tenant shall fail
to pay an installment of Rent on the date such installment of Rent is due,
Landlord shall be relieved from any obligation to provide notice to Tenant, and
Tenant shall then no longer have a five day period in which to cure any such
failure; or (b) if Tenant fails, whether by action or inaction, to timely comply
with, or satisfy, any or all of the obligations imposed on Tenant under this
Lease (other than the obligation to pay Rent) for a period of 30 days after
Landlord’s delivery to Tenant of written notice of such default under this
Section 21.2(b); provided, however, that if the default cannot, by its nature,
be cured within such 30 day period, but Tenant commences and diligently pursues
a cure of such default promptly within the initial 30 day cure period, then
Landlord shall not exercise its remedies under Section 22 unless such default
remains uncured for more than 60 days after the initial delivery of Landlord’s
original default notice; or (c) Tenant vacates or abandons the Premises during
the Term and fails to pay Rent or otherwise comply with its obligations under
this Lease.

 

22

--------------------------------------------------------------------------------


 

22.          RIGHTS AND REMEDIES.

 

22.1.       Landlord’s Cure Rights Upon Default of Tenant. If Tenant defaults in
the performance of any of its obligations under this Lease, and fails to cure
such default on a timely basis (pursuant to Section 21.2), Landlord, without
thereby waiving such default, may (but shall not be obligated to) perform the
same for the account, and at the expense of, Tenant.

 

22.2.       Landlord’s Remedies. In the event of any default by Tenant under
this Lease, Landlord, at its option, and after any applicable notice and cure
period (as required pursuant to Section 21.2), but without additional notice or
demand from Landlord, if any, as provided in Section 21.2 has expired, may, in
addition to all other rights and remedies provided in this Lease, or otherwise
at law or in equity: (a) terminate this Lease and Tenant’s right of possession
of the Premises; or (b) terminate Tenant’s right of possession of the Premises
without terminating this Lease; provided, however, that Landlord may, whether
Landlord elects to proceed under Subsections (a) or (b) above, relet the
Premises, or any part thereof for the account of Tenant, for such rent and term
and upon such terms and conditions as are acceptable to Landlord. In addition,
for purposes of any reletting, Landlord is authorized to decorate, repair, alter
and improve the Premises to the extent deemed necessary by Landlord, in its
reasonable discretion. In the event of the termination of this Lease by Landlord
pursuant to (a) above, Landlord shall be entitled to recover from Tenant (i) all
damages and other sums that Landlord is entitled to recover under any provision
of this Lease or at law or in equity, including, but not limited to, all fixed
dollar amounts of Base Rent and Additional Rent accrued and unpaid for the
period up to and including such termination date; (ii) all other additional sums
payable by Tenant, or for which Tenant is liable, or in respect of which Tenant
has agreed to indemnify Landlord, under any of the provisions of this Lease,
that may be then owing and unpaid; (iii) all costs and expenses (including,
without limitation, court costs and attorneys’ reasonable fees) incurred by
Landlord in the enforcement of its rights and remedies under this Lease; and
(iv) any damages provable by Landlord as a matter of law including, without
limitation, an amount equal to the positive difference, if any, between (x) the
Rent provided to be paid for the remainder of the Term (measured from the
effective termination date of this Lease) and (y) the fair market rental value
of the Premises (determined at the date of termination of this Lease) after
deduction (from such fair market rental value) of the projected costs and
expenses of reletting the Premises (including the anticipated costs of repairs,
alterations, improvements, additions, legal fees and brokerage commissions) as
reasonably estimated by Landlord. If Landlord elects to pursue its rights and
remedies under Subsection (b) above, and the Premises are relet and a sufficient
sum is not realized therefrom, then to satisfy the payment, when due, of Base
Rent and Additional Rent reserved under the Lease for any monthly period (after
payment of all Landlord’s reasonable expenses of reletting), Tenant shall, in
Landlord’s sole judgment, either (i) pay any such deficiency monthly or (ii) pay
such deficiency on an accelerated basis, which accelerated deficiency shall be
discounted at a rate equal to the Federal Reserve discount rate in effect on the
date of Landlord’s demand. If Landlord elects to pursue its rights and remedies
under Subsection (b) above, and Landlord fails to relet the Premises, then
Tenant shall pay to Landlord the sum of (x) the projected costs of Landlord’s
expenses of reletting (including the anticipated costs of repairs, alterations,
improvements, additions, legal fees and brokerage commissions) as reasonably
estimated by Landlord and (y) the accelerated amount of Base Rent and Additional
Rent due under the Lease for the balance of the Term, discounted to present
value at a rate equal to the Federal Reserve discount rate in effect on the date
of Landlord’s demand. Tenant agrees

 

23

--------------------------------------------------------------------------------


 

that Landlord may file suit to recover any sums due to Landlord hereunder from
time to time and that such suit or recovery of any amount due Landlord hereunder
shall not be any defense to any subsequent action brought for any amount not
theretofore reduced to judgment in favor of Landlord. If Landlord elects to
pursue its rights and remedies under Subsection (b), then Landlord shall at any
time have the further right and remedy to rescind such election and pursue its
rights and remedies under Subsection (a). In the event Landlord elects, pursuant
to subsection (b) of this Section 22.2, to terminate Tenant’s right of
possession only, without terminating this Lease, Landlord may, at Landlord’s
option, enter into the Premises, remove Tenant’s Property, Tenant’s signs and
other evidences of tenancy, and take and hold possession thereof, as provided in
Section 20 hereof; provided, however, that such entry and possession shall not
terminate this Lease or release Tenant, in whole or in part, from Tenant’s
obligation to pay the Base Rent and Additional Rent reserved hereunder for the
full Term, or from any other obligation of Tenant under this Lease. Any and all
property that may be removed from the Premises by Landlord pursuant to the
authority of the Lease or of law, to which Tenant is or may be entitled, may be
handled, removed or stored by Landlord at the sole risk, cost and expense of
Tenant, and in no event or circumstance shall Landlord be responsible for the
value, preservation or safekeeping thereof. Tenant shall pay to Landlord, upon
demand, any and all expenses incurred in such removal and all storage charges
against such property so long as the same shall be in Landlord’s possession or
under Landlord’s control. Any such property of Tenant not retaken from storage
by Tenant within 30 days after the end of the Term, however terminated, shall be
conclusively presumed to have been conveyed by Tenant to Landlord under this
Lease as in a bill of sale, without further payment or credit by Landlord to
Tenant.

 

22.3.       Additional Rights of Landlord. Any and all costs, expenses and
disbursements, of any kind or nature, incurred by Landlord or Agent in
connection with the enforcement of any and all of the terms and provisions of
this Lease, including attorneys’ fees (through all appellate proceedings), shall
be due and payable (as Additional Rent) upon Landlord’s submission of an invoice
therefor. All sums advanced by Landlord or Agent on account of Tenant under this
Section, or pursuant to any other provision of this Lease, and all Base Rent and
Additional Rent not paid by Tenant and received by Landlord within 30 days after
the date when due, shall bear interest at the rate of 5% per annum above the
prime rate of interest as published from time to time in the Money Rates column
of the Wall Street Journal (“Default Interest”), from the due date thereof until
paid, and such interest shall be and constitute Additional Rent and be due and
payable upon Landlord’s or Agent’s submission of an invoice therefor. The
various rights, remedies and elections of Landlord reserved, expressed or
contained herein are cumulative and no one of them shall be deemed to be
exclusive of the others or of such other rights, remedies, options or elections
as are now or may hereafter be conferred upon Landlord by law.

 

22.4.       Event of Bankruptcy. In addition to, and in no way limiting the
other remedies set forth herein, Landlord and Tenant agree that if Tenant ever
becomes the subject of a voluntary or involuntary bankruptcy, reorganization,
composition, or other similar type proceeding under the federal bankruptcy laws,
as now enacted or hereinafter amended, then: (a) “adequate assurance of future
performance” by Tenant pursuant to Bankruptcy Code Section 365 will include (but
not be limited to) payment of an additional/new security deposit in the amount
of three times the then current monthly Base Rent payable hereunder; (b) any
person or entity to which this Lease is assigned, pursuant to the provisions of
the Bankruptcy Code, shall be deemed,

 

24

--------------------------------------------------------------------------------


 

without further act or deed, to have assumed all of the obligations of Tenant
arising under this Lease on and after the effective date of such assignment, and
any such assignee shall, upon demand by Landlord, execute and deliver to
Landlord an instrument confirming such assumption of liability; (c)
notwithstanding anything in this Lease to the contrary, all amounts payable by
Tenant to or on behalf of Landlord under this Lease, whether or not expressly
denominated as “Rent”, shall constitute “rent” for the purposes of Section
502(b)(6) of the Bankruptcy Code; and (d) if this Lease is assigned to any
person or entity pursuant to the provisions of the Bankruptcy Code, any and all
monies or other considerations payable or otherwise to be delivered to Landlord
or Agent (including Base Rent, Additional Rent and other amounts hereunder),
shall be and remain the exclusive property of Landlord and shall not constitute
property of Tenant or of the bankruptcy estate of Tenant. Any and all monies or
other considerations constituting Landlord’s property under the preceding
sentence not paid or delivered to Landlord or Agent shall be held in trust by
Tenant or Tenant’s bankruptcy estate for the benefit of Landlord and shall be
promptly paid to or turned over to Landlord.

 

23.          BROKER. Tenant covenants, warrants and represents that the broker
set forth in Section 1.9(A) was the only broker to represent Tenant in the
negotiation of this Lease (“Tenant’s Broker”). Landlord covenants, warrants and
represents that the broker set forth in Section 1.9(B) was the only broker to
represent Landlord in the negotiation of this Lease (“Landlord’s Broker”).
Landlord shall be solely responsible for paying the commission of Landlord’s
Broker and Tenant’s Broker pursuant to the terms of a separate agreement between
Landlord and Landlord’s Broker. Each party agrees to and hereby does defend,
indemnify and hold the other harmless against and from any other brokerage
commissions or finder’s fees or claims therefor by a party claiming to have
dealt with the indemnifying party and all costs, expenses and liabilities in
connection therewith, including, without limitation, reasonable attorneys’ fees
and expenses, for any breach of the foregoing. The foregoing indemnification
shall survive the termination or expiration of this Lease.

 

24.          TENANT OPTIONS

 

24.1.       Extension Option. Tenant shall have the option to extend the Term
(“Extension Option”) for one (1) period of five (5) years (the “Extension
Term”), provided that (a) Tenant is not in default of the Lease beyond any
applicable notice and cure period at the time Tenant gives notice of its
exercise of a Extension Option and as of the commencement date of a Extension
Term, (b) Tenant (or an Affiliate pursuant to a Permitted Transfer) is fully
occupying the Premises, and (c) Tenant has not assigned this Lease (other than
to an Affiliate pursuant to a Permitted Transfer). Tenant may exercise the
Extension Option by giving Landlord written notice at least two hundred seventy
(270) days prior to the Expiration Date of the initial Term. If Tenant fails to
give such notice to Landlord prior to said 270-day period, then Tenant shall
forfeit the Extension Option. If Tenant exercises the Extension Option, then,
during the Extension Term, Landlord and Tenant’s respective rights, duties, and
obligations shall be governed by the terms and conditions of the Lease
(including but not limited to Tenant’s obligations to pay all Additional Rent),
except that Base Rent shall be at the Fair Rental Value (as defined below). Time
is of the essence with respect to all deadlines contained herein.

 

If Tenant exercises the Extension Option, Landlord shall, within thirty (30)
days after the receipt of Tenant’s notice of exercise, notify Tenant in writing
of Landlord’s reasonable

 

25

--------------------------------------------------------------------------------


 

determination of the Fair Rental Value for the Premises for the Extension Term,
For purposes hereof, “Fair Rental Value” means the rate for base minimum rental
then being negotiated for comparable leases in the Eden Prairie, Minnesota
market area for the Renewal Term, taking into account all relevant factors
(including, but not limited to, size of space, age, location and quality of
building, length of term, credit standing of tenant, method of paying operating
expenses, and tenant improvement allowances, leasing commissions and rent
concessions payable or not payable by Landlord in connection with the extension,
and calculated on a per square foot basis. Thereafter, Tenant shall have fifteen
(15) days from its receipt of Landlord’s notice to notify Landlord in writing if
Tenant does not agree with Landlord’s determination of the Fair Rental Value or
if Tenant elects to rescind the exercise of its Extension Option. If Tenant
fails to object as aforesaid, Tenant shall be deemed to have rescinded the
exercise of its Extension Option. If Tenant objects, Landlord and Tenant shall
meet for a period of fifteen (15) additional days (the “Negotiation Period”) to
negotiate the Fair Rental Value. If such negotiations are successful, the rate
so negotiated by the parties will be deemed to be the Fair Rental Value for the
Extension Term. If such negotiations are not successful, then at any time after
expiration of the Negotiation Period either party may give notice to the other
requiring that the Fair Rental Value be determined in accordance with the
following arbitration procedure:

 

The party electing to use this arbitration procedure shall notify the other
party of the electing party’s selection of a real estate broker who shall act on
such party’s behalf in determining the Fair Rental Value. After the electing
party delivers its notice to the other party as set forth above, the other party
shall notify the electing party of the other party’s selection of a real estate
broker who shall act on such party’s behalf in determining the Fair Rental
Value. Within twenty (20) days after the selection of Tenant’s and Landlord’s
broker, the two (2) brokers shall render a joint written determination of the
Fair Rental Value, which joint determination shall be final, conclusive and
binding for the Extension Term. If the two (2) brokers are unable to agree upon
a joint written determination within said twenty (20) day period, the two
brokers shall select a third broker within such twenty (20) day period and shall
each submit a determination of the Fair Rental Value to such third broker. In
the event the two brokers cannot agree on a third, Landlord or Tenant may
request that the local chapter of the American Arbitration Association appoint a
party to act as the third broker. Within ten (10) days after the appointment of
the third broker, the third broker shall render a written determination of the
Fair Rental Value, which must be either the Landlord’s broker’s determination as
submitted or the Tenant’s broker’s determination as submitted, but no other
amount and no compromise between the two, with the third broker’s determination
being final, conclusive and binding on both parties. All brokers selected or
appointed in accordance with this subparagraph shall have at least ten (10)
years prior experience in the commercial office/warehouse leasing market of the
Eden Prairie, Minnesota market area. If either Landlord or Tenant fails or
refuses to select a broker, and such failure continues for five (5) days after
written notice, the other broker shall alone determine the Fair Rental Value.
Landlord and Tenant agree that they shall be bound by the determination of Fair
Rental Value pursuant to this paragraph. Landlord shall bear the fee and
expenses of its broker; Tenant shall bear the fee and expenses of its broker;
and

 

26

--------------------------------------------------------------------------------


 

Landlord and Tenant shall share equally the fee and expenses of the third
broker, if any.

 

24.2.       Right of First Offer. Subject to any rights granted to tenants under
existing leases at the Building, Landlord hereby grants Tenant a one time right
of first offer with respect to space that is contiguous to the Premises as shown
on Exhibit G as the First Offer Space (the “First Offer Space”). Provided that
no event of default exists and is continuing and Tenant is occupying the entire
Premises, at such time that Landlord determines that the First Offer Space will
be available for lease, Landlord shall give Tenant written notice of the terms
pursuant to which Landlord is willing to lease the First Offer Space to Tenant.
Unless (a) within ten (10) days following receipt of Landlord’s notice Tenant
gives Landlord written notice accepting Landlord’s proposed terms, and (b)
within thirty (30) days following Tenant’s notice as described in (a), Tenant
executes and delivers to Landlord the amendment to this Lease prepared by
Landlord with respect to the First Offer Space, Landlord shall be free to lease
the First Offer Space to any other person and on any terms, without any further
obligation to Tenant.

 

Tenant’s rights under this Section 24.2 shall terminate if (1) this Lease or
Tenant’s right to possession of the Premises is terminated, (2) Tenant assigns
any of its interest in this Lease or sublets any portion of the Premises (other
than to an Affiliate pursuant to a Permitted Transfer), or (3) Tenant fails to
timely exercise its option under this Section 24.2, time being of the essence
with respect to Tenant’s exercise thereof.

 

25.          MISCELLANEOUS.

 

25.1.       Merger. All prior understandings and agreements between the parties
are merged in this Lease, which alone fully and completely expresses the
agreement of the parties. No agreement shall be effective to modify this Lease,
in whole or in part, unless such agreement is in writing, and is signed by the
party against whom enforcement of said change or modification is sought.

 

25.2.       Notices. Any notice required to be given by either party pursuant to
this Lease, shall be in writing and shall be deemed to have been properly given,
rendered or made only if personally delivered, or if sent by Federal Express or
other comparable commercial overnight delivery service, addressed to the other
party at the addresses set forth below (or to such other address as Landlord or
Tenant may designate to each other from time to time by written notice), and
shall be deemed to have been given, rendered or made on the day so delivered or
on the first business day after having been deposited with the courier service:

 

If to Landlord:

c/o High Street Equity Advisors LLC

 

53 State Street, 38th Floor

 

Boston, MA 02109

 

Attn: Asset Management

 

27

--------------------------------------------------------------------------------


 

With a copy to:

Drinker Biddle.& Reath LLP

 

One Logan Square

 

Suite 2000

 

Philadelphia, PA 193103-6996

 

Attn: Lisa Sher

 

 

If to Tenant:

At the Premises, except that prior to the Commencement Date, notices to Tenant
shall be sent to:

 

 

 

Datalink Corporation

 

8170 Upland Circle

 

Chanhassen, MN 55317

 

Attn: Stuart Missling, Director of Operations

 

25.3.       Non-Waiver. The failure of either party to insist, in any one or
more instances, upon the strict performance of any one or more of the
obligations of this Lease, or to exercise any election herein contained, shall
not be construed as a waiver or relinquishment for the future of the performance
of such one or more obligations of this Lease or of the right to exercise such
election, but the Lease shall continue and remain in full force and effect with
respect to any subsequent breach, act or omission. The receipt and acceptance by
Landlord or Agent of Base Rent or Additional Rent with knowledge of breach by
Tenant of any obligation of this Lease shall not be deemed a waiver of such
breach.

 

25.4.       Legal Costs. If Tenant defaults under this Lease, it shall reimburse
Landlord upon demand for any reasonable legal fees and court (or other
administrative proceeding) costs or expenses that Landlord incurs in connection
with the breach or default, regardless whether suit is commenced or judgment
entered. Such costs shall include legal fees and costs incurred for the
negotiation of a settlement, enforcement of rights or otherwise. Furthermore, in
the event of litigation, the court in such action shall award to the party in
whose favor a judgment is entered a reasonable sum as attorneys’ fees and costs,
which sum shall be paid by the losing party. Tenant shall pay Landlord’s
attorneys’ reasonable fees incurred in connection with Tenant’s request for
Landlord’s consent under provisions of this Lease governing alterations,
assignment and subletting, or in connection with any other act which Tenant
proposes to do and which requires Landlord’s consent.

 

25.5.       Parties Bound. Except as otherwise expressly provided for in this
Lease, this Lease shall be binding upon, and inure to the benefit of, the
successors and assignees of the parties hereto. Tenant hereby releases Landlord
named herein from any obligations of Landlord for any period subsequent to the
conveyance and transfer of Landlord’s ownership interest in the Property as long
as Successor Landlord assumes in writing all of the obligations of Landlord
under this Lease. In the event of such conveyance and transfer, Landlord’s
obligations shall thereafter be binding upon each transferee (whether Successor
Landlord or otherwise). No obligation of Landlord shall arise under this Lease
until the instrument is signed by, and delivered to, both Landlord and Tenant.

 

25.6.       Recordation of Lease. Tenant shall not record or file this Lease in
the public records of any county or state.

 

28

--------------------------------------------------------------------------------


 

25.7.       Survival of Obligations. Upon the expiration or other termination of
this Lease, neither party shall have any further obligation nor liability to the
other except as otherwise expressly provided in this Lease and except for such
obligations as, by their nature or under the circumstances, can only be, or by
the provisions of this Lease, may be performed after such expiration or other
termination.

 

25.8.       Governing Law; Construction. This Lease shall be governed by and
construed in accordance with the laws of the state in which the Property is
located. If any provision of this Lease shall be invalid or unenforceable, the
remainder of this Lease shall not be affected but shall be enforced to the
extent permitted by law. The captions, headings and titles in this Lease are
solely for convenience of reference and shall not affect its interpretation.
This Lease shall be construed without regard to any presumption or other rule
requiring construction against the party causing this Lease to be drafted. Each
covenant, agreement, obligation, or other provision of this Lease to be
performed by Tenant, shall be construed as a separate and independent covenant
of Tenant, not dependent on any other provision of this Lease. All terms and
words used in this Lease, regardless of the number or gender in which they are
used, shall be deemed to include any other number and any other gender as the
context may require. This Lease may be executed in counterpart and, when all
counterpart documents are executed, the counterparts shall constitute a single
binding instrument.

 

25.9.       Time. Time is of the essence for this Lease. If the time for
performance hereunder falls on a Saturday, Sunday or a day that is recognized as
a holiday in the state in which the Property is located, then such time shall be
deemed extended to the next day that is not a Saturday, Sunday or holiday in
said state.

 

25.10.     Authority of Tenant. If Tenant is a corporation, partnership, limited
liability company, association or any other entity, it shall deliver to
Landlord, concurrently with the delivery to Landlord of an executed Lease,
certified resolutions of Tenant’s directors or other governing person or body
(i) authorizing execution and delivery of this Lease and the performance by
Tenant of its obligations hereunder and (ii) certifying the authority of the
party executing the Lease as having been duly authorized to do so.

 

25.11.   WAIVER OF TRIAL BY JURY. THE LANDLORD AND THE TENANT, TO THE FULLEST
EXTENT THAT THEY MAY LAWFULLY DO SO, HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BROUGHT BY ANY PARTY TO THIS LEASE WITH RESPECT TO THIS LEASE, THE
PREMISES, OR ANY OTHER MATTER RELATED TO THIS LEASE OR THE PREMISES.

 

25.12.     OFAC Representation. Tenant represents and warrants that neither
Tenant nor any of its affiliates, nor any of their respective partners, members,
shareholders or other equity owners, and none of their respective employees,
officers, directors, representatives or agents is, nor will they become, a
person or entity with whom U. S. persons or entities are restricted from doing
business under regulations of the Office of Foreign Asset Control (“OFAC”) of
the Department of the Treasury (including those named on OFAC’s Specially
Designated and Blocked Persons List) or under any statue, executive order
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action

 

29

--------------------------------------------------------------------------------


 

and is not and will not transfer this Lease to, contract with or otherwise
engage in any dealings or transactions or be otherwise associated with such
persons or entities.

 

25.13.     Financial Information. From time to time during the Term, Tenant
shall deliver to Landlord information and documentation describing and
concerning Tenant’s financial condition, and in form and substance reasonably
acceptable to Landlord, within ten (10) days following Landlord’s written
request therefor.

 

25.14.     Confidential Information. Tenant and Landlord agree to maintain in
strict confidence the economic terms of this Lease and any or all other
materials, data and information delivered to or received by any or all of Tenant
and Tenants’ Parties or Landlord and Landlords’ Parties, as applicable, either
prior to or during the Term in connection with the negotiation and execution
hereof; provided, that the either party may share such information with its
current or potential lenders, investors or purchasers, and its attorneys,
accountants and agents. The provisions of this Section 25.14 shall survive the
termination of this Lease.

 

25.15.     Submission of Lease. Submission of this Lease to Tenant for signature
does not constitute a reservation of space or an option to lease. This Lease is
not effective until execution by and delivery to both Landlord and Tenant.
Facsimile or PDF signatures shall be deemed to be delivered, legal and binding.

 

25.16.     Joint and Several Liability. All parties signing this Lease as Tenant
shall be jointly and severally liable for all obligations of Tenant hereunder.

 

25.17.     Riders. All Riders and Exhibits attached hereto and executed (or
initialed) both by Landlord and Tenant shall be deemed to be a part hereof and
hereby incorporated herein.

 

25.18.     Contingency. The Premises are currently leased to Rasmussen College,
Inc.. (“Rasmussen”). This Lease is contingent upon Landlord’s receipt of the
following on or prior to August 31, 2011 (the “Contingency Date”): (a) written
approval of this Lease from Landlord’s mortgage lender, and (b) an executed term
sheet from Landlord’s mortgage lender restructuring the mortgage loan secured by
the Property on terms and conditions acceptable to Landlord. In the event that
the foregoing two contingencies have not been satisfied or waived prior to the
close of business on the Contingency Date, then Landlord shall have the right,
but not the obligation, by written notice to Tenant given prior to the close of
business on the Contingency Date, to terminate this Lease. If Landlord fails to
deliver such written notice of the termination of this Lease to Tenant prior to
the close of business on the Contingency Date, then the contingencies shall be
deemed waived and this Lease shall continue in full force and effect.

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as of the
day and year first above written.

 

 

LANDLORD:

 

 

 

GOLDEN TRIANGLE TECH CENTER INVESTORS,
LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Robert V. Murray

 

 

Name:

Robert V. Murray

 

 

Title:

Authorized Person

 

 

 

 

 

TENANT:

 

 

 

DATALINK CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Greg Barnum

 

 

Name:

Greg Barnum

 

 

Title:

CFO

 

31

--------------------------------------------------------------------------------


 

LEASE EXHIBIT A

 

Property

 

PARCEL 1:

 

Lot 1, Block 3, Golden Strip East, EXCEPT that part thereof embraced within
Government Lot 7, Section 13, Township 116, Range 22, Hennepin County,
Minnesota.

 

(Abstract property).

 

PARCEL 2:

 

That part of Lot 1, Block 3, Golden Strip East embraced within Government Lot 7,
Section 13, Township 116, Range 22, Hennepin County, Minnesota.

 

(Torrens property: Certificate of Title No. 1165545).

 

APN: 13-116-22-11-0008

 

--------------------------------------------------------------------------------


 

LEASE EXHIBIT A - 1

 

Floor Plan

 

Attached

 

--------------------------------------------------------------------------------


 

Exhibit A-1

 

[g243421ke07i001.jpg]

 

--------------------------------------------------------------------------------


 

LEASE EXHIBIT B

 

Landlord’s Work

 

1.                                       Landlord’s Work. Tenant has personally
inspected the Premises and accepts the same “AS IS” without representation or
warranty by Landlord of any kind and with the understanding that Landlord shall
have no responsibility with respect thereto except to construct and install
within the Premises, in a good and workmanlike manner the office area,
substantially in accordance with the space plans attached hereto as Exhibit B-1
(the “Space Plan”) (the “Landlord’s Work”). A preliminary cost statement
describing the Landlord’s Work is attached hereto as Exhibit B-2 (the
“Preliminary Cost Statement”).

 

2.                                       Construction Drawings, Cost Statement.

 

(a)                                  Within thirty (30) days after the date of
this Lease, if Landlord has not already done so, Landlord shall prepare and
submit to Tenant (i) a set of construction drawings (the “CD’s”) covering all
work to be performed by Landlord in constructing the Tenant Improvements in
accordance with the Space Plan, and (ii) an update to the Preliminary Cost
Statement for the cost to construct and install Landlord’s Work based on the
CD’s (the “Cost Statement”). Tenant acknowledges and agrees that the Cost
Statement shall include design fees and a fee payable to the project’s
construction manager or general contractor. Tenant shall have ten (10) days
after receipt of the CD’s and the Cost Statement in which to review both the
CD’s and the Cost Statement and to give Landlord written notice of Tenant’s
approval of the CD’s or its requested changes thereto. If Tenant fails to
approve or request changes to the CD’s within ten (10) days after its receipt
thereof, then Tenant shall be deemed to have approved the CD’s and the Cost
Statement and the same shall thereupon be final. If Tenant requests any changes
to the CD’s, Landlord shall make those changes which are reasonably acceptable
to Landlord and shall within ten (10) days of its receipt of such request submit
the revised portion of the CD’s (and, to the extent applicable, the revised Cost
Statement) to Tenant. The CD’s and the Cost Statement, as modified by said
revisions, shall be deemed to be final upon the submission of said revisions to
Tenant. Tenant shall at all times in its review of the CD’s and the Cost
Statement, and of any revisions thereto, act reasonably and in good faith.
Without limiting the foregoing, Tenant agrees to confirm Tenant’s consent to the
CD’s and acknowledge the Cost Statement in writing within three (3) days
following Landlord’s written request therefor.

 

(b)                                 Tenant shall be responsible for payment of
any increases in the Cost Statement resulting from any Change Orders (as
hereinafter defined).

 

3.                                    Change Orders. Tenant shall have the right
to request changes to the CD’s at any time following the date hereof by way of
written change order (each, a “Change Order”, and collectively, “Change
Orders”). Provided such Change Order is reasonably acceptable to Landlord,
Landlord shall prepare and submit promptly to Tenant a memorandum setting forth
the impact on cost and schedule resulting from said Change Order (the “Change
Order Memorandum of Agreement”). Tenant shall, within three (3) days following
Tenant’s receipt of the Change Order Memorandum of Agreement, either (a) execute
and return the Change Order Memorandum of Agreement to Landlord, or (b) retract
its request for the Change Order. At Landlord’s option, Tenant shall pay to
Landlord (or Landlord’s designee), within ten (10)

 

--------------------------------------------------------------------------------


 

days following Landlord’s request, any increase in the cost to construct the
Landlord’s Work resulting from the Change Order, as set forth in the Change
Order Memorandum of Agreement. Landlord shall not be obligated to commence any
work set forth in a Change Order until such time as Tenant has delivered to
Landlord the Change Order Memorandum of Agreement executed by Tenant and, if
applicable, Tenant has paid Landlord in full for said Change Order.

 

4.                                       Letter of Understanding. Promptly
following the Commencement Date, Tenant shall execute Landlord’s Letter of
Understanding in substantially the form attached hereto as Exhibit F and made a
part hereof, acknowledging (a) the Commencement Date of this Lease, and
(b) except for any punchlist items, that Tenant has accepted the Premises. If
Tenant takes possession of and occupies the Premises, Tenant shall be deemed to
have accepted the Premises and that the condition of the Premises and the
Building was at the time satisfactory and in conformity with the provisions of
this Lease in all respects, subject to any punchlist items.

 

3.                                       Definitions. For purposes of this Lease
“Substantial Completion” (or any grammatical variation thereof) shall mean when
the Landlord’s Work is complete, subject only to punchlist items to be
identified by Landlord and Tenant in a joint inspection of the Premises prior to
Tenant’s occupancy.

 

2

--------------------------------------------------------------------------------


 

LEASE EXHIBIT B-1

 

[g243421ke07i002.jpg]

 

--------------------------------------------------------------------------------


 

[g243421ke07i003.jpg]

 

2

--------------------------------------------------------------------------------


 

[g243421ke07i004.jpg]

 

3

--------------------------------------------------------------------------------


 

LEASE EXHIBIT B-2

 

Preliminary Cost Statement

 

DATALINK

 

CONSTRUCTION BID FORM

 

 

4/15/2011
Base Bid Amount

 

Welsh

 

 

 

 

 

General Conditions

 

$

30,645

 

Building permit

 

7,000.00

 

Dumpster

 

$

3,720

 

General Superintendent/Superintendent

 

$

37,506

 

Equipment Rental

 

$

1,300

 

Temporary Enclosure

 

N/A

 

Concrete/Masonary/Landscaping

 

N/A

 

Insurance

 

$

2,678

 

Warranty

 

$

1,516

 

Contractor’s Contingency

 

$

3,055

 

Demolition

 

$

64,460

 

Window Treatment

 

$

2,600

 

Structural Steel/Misc Metals

 

N/A

 

Rough Carpentry

 

$

5,453

 

Gabinetry/Patio Posts and Fabric

 

$

1,000

 

Ocors/Finish Hardware/OH Doors

 

$

1,218

 

Glass and Glazing/Steel

 

$

18,600

 

Gypsum Wallboard

 

$

77,020

 

Floor Tile

 

$

19,625

 

Acoustical Celling

 

$

56,000

 

Carpet

 

$

101,000

 

Painting/Wallcovering

 

$

27,500

 

Fire Extinguishers

 

N/A

 

Plumbing

 

$

4,200

 

Fire Protection

 

$

6,470

 

HVAC

 

$

26,995

 

Electrical/Communications

 

$

105,700

 

Operable Wall/Engineering

 

N/A

 

Sub-Total

 

$

605,161

 

 

Space Planning/Construction Documents

 

N/A

 

Permit

 

Included Above

 

Construction Management Fee

 

$

21,380

 

TOTAL

 

$

626,641

 

 

 

Submitted By:

/s/ Cussie Johnson

 

--------------------------------------------------------------------------------

 


 

4/15/11

 

[g243421ke09i001.jpg]

DataLink Preliminary Bid

 

QUALIFICATIONS AND EXCLUSIONS

 

1.               Proposal assumes reusing existing doors and frames throughout.

 

2.               Costs are included for minor touch-up on existing doors only.

 

3.               Proposal based on preliminary sheets D101 and 1101 dated
3/31/11, drawn by RSP Architects

 

4.               Proposal incorporates tenant requests per email correspondence
dated 4/8/11.

 

5.               No costs are included for electro statically painting restroom
partitions.

 

6.               This proposal assumes all existing conditions and equipment to
remain and serve the needs of the project site exist in good working order and
comply with code requirements.

 

7.               No costs have been included for ADA upgrades or 20% rule

 

8.               No SAC/WAC has been included

 

9.               All work to be done between the hours of 7:00 am to 4:00 pm.

 

ALTERNATES

 

1.               Add $15,532 to furnish and install new doors, frames and
hardware in lieu of reusing existing.

 

2.               Add $12,515 to furnish and install (25) LF of plastic laminate
base and upper cabinets with plastic laminate countertop and stainless steel
sink in break room.

 

/s/ Cussie Johnson

4/15/11

Cussie Johnson, Project Manager, LEED AP BD+C

 

 

--------------------------------------------------------------------------------


 

LEASE EXHIBIT C



Broom Clean Condition and Repair Requirements

 

Upon lease expiration, the Tenant will surrender the Premises to Landlord in the
condition required under the Lease and this Exhibit, subject to ordinary wear
and tear or casualty loss:

 

·                                          All walls must be clean and free of
holes (excluding minor holes).

 

·                                          Overhead doors must be free of any
broken panels, cracked lumber or dented panels. The overhead door springs,
rollers, tracks, motorized door operator, and all other items pertaining to the
overhead door must also be in good working condition.

 

·                                          HVAC system must be in good working
order. Filters must be changed, and all thermostats must be in working order.
Tenant must supply Landlord with maintenance records.

 

·                                          All floors (warehouse and office)
must be clean and free of excessive dust, dirt, grease, oil and stains.

 

·                                          Drop grid ceiling must be free of
excessive dust from lack of changing filters. (No ceiling tiles may be missing
or damaged.)

 

·                                          All trash must be removed from both
inside and outside of the Building.

 

·                                          All light bulbs and ballasts must be
working.

 

·                                          All signs installed by Tenant in
front of Building and on glass entry door and rear door must be removed.

 

·                                          Hot water heater must work.

 

·                                          All plumbing fixtures, equipment and
drains must be clean and in working order.

 

·                                          Windows must be clean. Any broken or
cracked windows must be replaced.

 

·                                          All mechanical and electrical systems
must be in good working condition.

 

--------------------------------------------------------------------------------


 

LEASE EXHIBIT D

 

TENANT OPERATIONS INQUIRY

 

Tenant Name:

 

 

 

 

 

Tenant SIC Code/Description:

 

 

 

 

 

Property Address:

 

 

 

 

 

Property Number/Region:

 

 

 

 

 

1.                                       Name of Company (if different from
above)

 

 

 

 

 

2.                                       Address (local):

 

 

 

 

 

Phone (local)

 

 

 

 

 

3.                                       Address (corporate):

 

 

 

 

 

Phone (corporate)

 

 

 

 

 

4.                                       What is your business (brief
description):

 

 

 

 

 

 

 

 

5.                                       What operations will you maintain at
the proposed facility?

 

 

 

 

 

 

 

 

6.                                       Has your business received any Notices
of Violation of environmental laws from municipal or state agencies regarding
operations at your current facility? If so, explain:

 

 

7.                                       Describe any assembly, manufacturing,
machining, painting, printing or mechanical repair activities that will be part
of your business operations at the proposed facility:

 

 

 

 

8.                                       Will your employees operate electrical
equipment that contains PCB’s?

 

YES

NO

 

 

 

 

9.                                       Will your business operate one or more
Underground Storage Tanks (UST’s) at the proposed facility?

 

YES

NO

 

 

 

 

10.                                 Will your business operate one or more
Aboveground Storage Tanks (AST’s) at the proposed facility?

 

YES

NO

 

--------------------------------------------------------------------------------


 

11.                                 TENANT CHEMICAL INVENTORY AT PROPOSED
FACILITY - (make additional copies, if required). You may exclude small
quantities of toner and other office supplies)

 

 

 

What will be the

 

What will be the

 

 

 

 

 

Chemicals

 

average quantity on

 

maximum quantity

 

What will be the

 

 

 

(by name where

 

the proposed

 

on the proposed

 

annual quantity

 

How will the

 

available)

 

premises?

 

premises?

 

used?

 

chemical be stored?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Storage Methods (use all that apply): A) 55 gallon drum; B) 20 gallon drum; C)
2-5 gallon pallet/container; D) bulk dry packages; E) cartoned small containers
(less than 2 gallons or 10 pounds) on pallets; F) on floor; G) on racks; H)
Underground Storage Tank (UST); 1) Above Ground Storage Tank (AST); J) other
(please describe).

 

12.                                 Describe any pollution control equipment
that will be used at the proposed facility (example: paint spray booth, fume
hood, waste water treatment).

 

2

--------------------------------------------------------------------------------


 

13.

Will your operations generate any chemical wastes that require special disposal?

 

How will the chemical wastes be stored on-site?

 

How will the wastes be disposed? (example: recycled, landfilled, incinerated)

 

(example: waste oil, waste solvent)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14.

Does your business have an EPA Hazardous Waste Generator ID Number?

YES

NO

 

 

 

 

15.

What spill prevention and containment measures will be in place for the
chemicals and wastes stored at the proposed facility? (describe briefly)

 

 

 

 

16.

Does your business have an Emergency Response or Contingency Plan in place in
the event of a chemical incident (please provide a copy) 

YES

NO

 

 

 

 

17.

Does your business have any type of Hazardous Materials training program for
your employees? (describe briefly):

 

 

 

 

18.

Do you have copies of all Material Safety Data Sheets (MSDS) at your facility
for the chemicals listed in question #7? (Please provide copies): 

YES

NO

 

 

 

 

19.

Does your business carry environmental insurance coverage in the event of a
chemical incident? 

YES

NO

 

 

 

 

20.

Will you be required to make filings and notices or obtain permits as required
by Federal and/or State regulations for the operations at the proposed facility?
Specifically:

 

 

 

 

 

 

 

a.  SARA Title III Section 312 (Tier II) reports

YES

NO

 

( > 10,000 1bs. of hazardous materials STORED at any one time)

 

 

 

 

 

 

 

b.  SARA Title III Section 313 (Tier III) Form R reports

YES

NO

 

( > 10,000 1bs. of hazardous materials USED per year)

 

 

 

3

--------------------------------------------------------------------------------


 

 

c.  NPDES or SPDES Stormwater Discharge permit

YES

NO

 

(answer “No” if “No-Exposure Certification” filed)

 

 

 

 

 

 

21.

This form was prepared by the undersigned as a complete and correct description
of Tenant’s proposed operations at the location noted, and the Landlord may rely
on this information.

 

 

 

 

 

Signature

 

Print Name

 

 

 

 

 

 

 

 

 

Date

 

 

 

4

--------------------------------------------------------------------------------


 

LEASE EXHIBIT E

 

Building Rules and Regulations

 

In the event of any inconsistency between this Exhibit and the terms of the
Lease, the terms of the Lease shall prevail.

 

1.                                       Any sign, lettering, picture, notice or
advertisement installed on or in any part of the Premises and visible from the
exterior or interior common area of the Building, or visible from the exterior
of the Premises, shall be installed at Tenant’s sole cost and expense, and in
such manner, character and style as Landlord may approve in writing. Anything
herein to the contrary notwithstanding, approval as to signs shall be subject to
Landlord’s approval in its sole discretion. In the event of a violation of the
foregoing by Tenant, Landlord may remove the same without any liability and may
charge the expense incurred by such removal to Tenant.

 

2.                                       No awning or other projection shall be
attached to the outside walls of the Building. No curtains, blinds, shades or
screens visible from the exterior Premises shall be attached to or hung in, or
used in connection with any such curtains, blinds, shades, screens or other
fixtures must be of a quality, type, design and color, and attached in the
manner approved by Landlord.

 

3.                                       Tenant, its employees, customers,
invitees and guests shall not obstruct sidewalks, entrances, drives and parking
areas in and about the Property which are used in common with other tenants and
their employees, customers, guests and invitees, and which are not a part of the
Premises of Tenant.

 

4.                                       Tenant shall not make excessive noises,
cause disturbances or vibrations or use or operate any electrical or mechanical
devices that emit excessive sound or other waves or disturbances or create
obnoxious odors, any of which may be offensive to the other tenants and
operation of any device equipment, radio, television broadcasting or reception
from or within the Building aerials or similar devices inside or outside of the
Premises or on the Building.

 

5.                                       Tenant assumes full responsibility for
protecting its space from theft, robbery and pilferage, which includes keeping
doors locked and other means of entry to the Premises closed and secured after
normal business hours.

 

6.                                       In no event shall Tenant bring into the
Building flammables, such as gasoline, kerosene, naphtha and benzine, or
explosives or any other article of intrinsically dangerous nature. If, by reason
of the failure of Tenant to comply with the provisions of this subparagraph, any
insurance premium for all or any part of the Building shall at any time be
increased, Tenant shall make immediate payment of the whole of the increased
insurance premium, without waiver of any of Landlord’s other rights at law or in
equity for Tenant’s breach of this Lease.

 

7.                                       Tenant shall comply with all applicable
federal, state and municipal laws, ordinances and regulations, and building
rules and shall not directly or indirectly make any use of the Premises which
may be prohibited by any of the foregoing or which may be dangerous to persons
or property or may increase the cost of insurance or require additional
insurance coverage.

 

--------------------------------------------------------------------------------


 

8.                                       Landlord shall have the right to
prohibit any advertising by Tenant which in Landlord’s reasonable opinion tends
to impair the reputation of the Building or its desirability as a building for
office and distribution use, and upon written notice from Landlord, Tenant shall
refrain from or discontinue such advertising.

 

9.                                       The Premises shall not be used for
cooking (as opposed to heating of food), lodging, sleeping or for any immoral or
illegal purpose.

 

10.                                 Tenant and Tenant’s employees, agents,
visitors and licensees shall observe faithfully and comply strictly with the
foregoing rules and regulations and such other and further appropriate rules and
regulations as Landlord or Landlord’s agent may from time to time adopt.
Reasonable notice of any additional rules and regulations shall be given in such
manner as Landlord may reasonably elect.

 

11.                                 Unless expressly permitted by the Landlord,
no additional locks or similar devices shall be attached to any door or window
and no keys other than those provided by the Landlord shall be made for any
door. Upon termination of this Lease or of the Tenant’s possession, the Tenant
shall surrender all keys of the Premises and shall explain to the Landlord all
combination locks on safes, cabinets and vaults.

 

12.                                 Any carpeting cemented down shall be
installed with a reasonable adhesive. In the event of a violation of the
foregoing by Tenant, Landlord may charge the expense incurred for removal to
Tenant.

 

13.                                 The restrooms, drinking fountains and other
plumbing fixtures shall not be used for any purpose other than those for which
they are constructed, and no sweepings, rubbish, rags, coffee grounds or other
substances shall be thrown therein. All damages resulting from any misuse of the
fixtures shall be borne by Tenant. No person shall waste water by interfering or
tampering with the faucets or otherwise.

 

14.                                 No electric or other wires for any purpose
shall be brought into the Premises without Landlord’s written permission
specifying the manner in which it may be done. Tenant shall not overload any
utilities serving the Premises.

 

15.                                 No dog or other animal (except those
assisting the handicapped) shall be allowed in the Building.

 

16.                                 All loading, unloading, receiving or
delivery of goods, supplies or disposal of garbage or refuse shall be made only
through entryways provided for such purposes. Tenant shall be responsible for
any damage to the Building or the property of its employees or others and
injuries sustained by any person whomsoever resulting from the use or moving of
such articles in or out of the Premises, and shall make all repairs and
improvements required by Landlord or governmental authorities in connection with
the use or moving of such articles.

 

17.                                 Canvassing, soliciting, and peddling in or
about the Building is prohibited and each Tenant shall cooperate to prevent the
same.

 

2

--------------------------------------------------------------------------------


 

18.                                 Wherever in these Building Rules and
Regulations the word “Tenant” occurs it is understood and agreed that it shall
mean Tenant’s associates, employees, agents, clerks, invitees, and visitors.
Wherever the word “Landlord” occurs, it is understood and agreed that it shall
mean Landlord’s assigns, agents, clerks, and visitors.

 

19.                                 Tenant, it employees, customers, invitees
and guests shall, when using the parking facilities in and around the Building,
observe and obey all signs regarding fire lanes and no parking zones, and when
parking, always park between the designated lines. Landlord reserves the right
to tow away, at the expense of the owner, any vehicle that is improperly parked
or parked in a no parking zone. All vehicles shall be parked at the sole risk of
the owner, and Landlord assumes no responsibility for any damage to or loss of
vehicles. No vehicles shall be parked overnight.

 

20.                                 Landlord reserves the right at any time and
from time to time to rescind, alter or waive, in whole or in part, any of these
Rules and Regulations when it is deemed necessary, desirable, or proper, in
Landlord’s reasonable judgment, for its best interest or for the best interest
of the tenants of the Building.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FIRST OFFER SPACE

 

[g243421ke09i002.jpg]

 

--------------------------------------------------------------------------------

 